Exhibit 10.27

 

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

dated as of October 7, 2004

 

Among

 

PDC FUNDING COMPANY, LLC, as Seller,

 

PATTERSON COMPANIES, INC., as Servicer,

 

THE CONDUITS PARTY HERETO,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

 

THE PURCHASER AGENTS PARTY HERETO

 

and

 

BANK ONE, NA (MAIN OFFICE CHICAGO),

 

as Agent



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

This Amended and Restated Receivables Purchase Agreement, dated as of October 7,
2004, is by and among PDC Funding Company, LLC, a Minnesota limited liability
company (“Seller”), Patterson Companies, Inc., a Minnesota corporation (together
with its successors and assigns “PDCo”), as initial Servicer (the Servicer
together with Seller, the “Seller Parties” and each a “Seller Party”), the
entities listed on Schedule A to this Agreement under the heading “Financial
Institution” (together with any of their respective successors and assigns
hereunder, the “Financial Institutions”), the entities listed on Schedule A to
this Agreement under the heading “Conduit” (together with any of their
respective successors and assigns hereunder, the “Conduits”), the entities
listed on Schedule A to this Agreement under the heading “Purchaser Agent”
(together with any of their respective successors and assigns hereunder, the
“Purchaser Agents”) and Bank One, NA (Main Office Chicago), as agent for the
Purchasers hereunder or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

The Seller Parties, certain Financial Institutions, certain Conduits and the
Agent are parties to that certain Receivables Purchase Agreement, dated as of
May 10, 2002, as amended by Amendment No. 1 thereto, dated as of May 9, 2003, as
further amended by Amendment No. 2 thereto, dated as of September 12, 2003, as
further amended by Amendment No. 3 thereto, dated as of April 15, 2004, and as
further amended by Amendment No. 4 thereto, dated as of June 30, 2004 (such
agreement, as so amended, the “Original Agreement”.

 

Three Pillars Funding LLC (the “SunTrust Conduit”) desires to become a Conduit
party to the Original Agreement, SunTrust Bank (“SunTrust”) desires to become a
Financial Institution party to the Original Agreement and SunTrust Capital
Markets Inc. desires to become a Purchaser Agent party to the Original
Agreement.

 

The Bank One Conduit desires to assign and transfer an undivided 28.571428571%
interest in its, and the SunTrust Conduit desires to acquire an undivided
28.571428571% interest in the Bank One Conduit’s, rights and obligations under
the Original Agreement and the other Transaction Documents (including, without
limitation, the Capital of the Bank One Conduit’s Purchaser Interests) as set
forth herein.

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Each of the parties hereto desires to increase the Purchase Limit under the
Original Agreement from $250,000,000 to $350,000,000 and to increase the
aggregate amount of Commitments under the Original Agreement from $255,000,000
to $357,000,000.

 

Seller has transferred and assigned Purchaser Interests pursuant to the Original
Agreement, and desires to continue to transfer and assign Purchaser Interests to
the Purchasers from time to time.

 

Each Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.

 

In the event that any Conduit declines to make any purchase, such Conduit’s
Related Financial Institution(s) shall, at the request of Seller, purchase the
Purchaser Interests that such Conduit declined to purchase from time to time.

 

Bank One, NA (Main Office Chicago) has been requested and is willing to act as
Agent on behalf of the Conduits and the Financial Institutions in accordance
with the terms hereof.

 

The parties hereto now desire to amend and restate the Original Agreement in its
entirety to read as set forth herein.

 

AGREEMENT

 

Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Original Agreement is hereby amended and
restated in its entirety to read as follows:

 

ARTICLE 1)

PURCHASE ARRANGEMENTS

 

a) Purchase Facility.

 

i) Upon the terms and subject to the conditions hereof, during the period from
the date hereof to but not including the Facility Termination Date, Seller may,
at its option, sell and assign Purchaser Interests to the Agent for the benefit
of one or more of the Purchasers. In accordance with the terms and conditions
set forth herein, each Conduit may, at its option, instruct the Agent to

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

purchase on behalf of such Conduit, or if any Conduit shall decline to purchase,
the Agent shall purchase, on behalf of such declining Conduit’s Related
Financial Institutions, Purchaser Interests from time to time in an aggregate
amount not to exceed at such time (i) in the case of each Conduit, its Conduit
Purchase Limit and (ii) in the aggregate, the lesser of (A) the Purchase Limit
and (B) the aggregate amount of the Commitments.

 

ii) Seller may, upon at least 10 Business Days’ prior notice to the Agent and
each Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit.

 

b) Increases.

 

Seller shall provide the Agent and each Purchaser Agent with at least two
Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable, shall specify the requested Purchase Price (which shall not be less
than $10,000,000 and in additional increments of $100,000) and date of purchase
(which, in the case of any Incremental Purchase (after the initial Incremental
Purchase hereunder), shall only be on a Settlement Date) and, in the case of an
Incremental Purchase to be funded by any of the Financial Institutions, the
requested Discount Rate and Tranche Period and shall be accompanied by a current
listing of all Receivables (including any Receivables to be purchased by Seller
under the Receivables Sale Agreement on the date of purchase specified in such
Purchase Notice). Following receipt of a Purchase Notice, the Agent will
promptly notify the Bank One Conduit of such Purchase Notice, each Purchaser
Agent will promptly notify the Conduit in such Purchaser Agent’s Purchaser Group
of such Purchase Notice and the Agent and each Purchaser Agent will identify the
Conduits that agree to make the purchase. If any Conduit declines to make a
proposed purchase, Seller may cancel the Purchase Notice or, in the absence of
such a cancellation, the Incremental Purchase of the Purchaser Interest, which
such Conduit has declined to purchase, will be made by such declining Conduit’s
Related Financial Institution(s) in accordance with the rest of this

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 1.2. If the proposed Incremental Purchase or any portion thereof is to
be made by any of the Financial Institutions, the Agent shall send notice of the
proposed Incremental Purchase to the Bank One Conduit’s Related Financial
Institution and/or the applicable Purchaser Agent shall send notice of the
proposed Incremental Purchase to the Related Financial Institutions in such
Purchaser Agent’s Purchaser Group, as applicable, in each case concurrently by
telecopier, telex or cable specifying (i) the date of such Incremental Purchase,
which date must be at least one Business Day after such notice is received by
the applicable Financial Institutions, (ii) each Financial Institution’s Pro
Rata Share of the aggregate Purchase Price of the Purchaser Interests of the
Financial Institutions in such Financial Institution’s Purchaser Group are then
purchasing and (iii) the requested Discount Rate and the requested Tranche
Period. On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI and the conditions set
forth in this Section 1.2, the Conduits and/or the Financial Institutions, as
applicable, shall deposit to the Facility Account, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of a Conduit that has agreed to make such Incremental Purchase, such
Conduit’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests of such Incremental Purchase or (ii) in the case of a Financial
Institution, such Financial Institution’s Pro Rata Share of the aggregate
Purchase Price of the Purchaser Interests the Financial Institutions in such
Financial Institution’s Purchaser Group are then purchasing. Each Financial
Institution’s Commitment hereunder shall be limited to purchasing Purchaser
Interests that the Conduit in such Financial Institution’s Purchaser Group has
declined to purchase. Each Financial Institution’s obligation shall be several,
such that the failure of any Financial Institution to make available to Seller
any funds in connection with any purchase shall not relieve any other Financial
Institution of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any purchase.

 

c) [Intentionally Omitted].

 

d) Payment Requirements. All amounts to be paid or deposited by any Seller Party
pursuant to any provision of this Agreement or any other Transaction Document
shall be paid or deposited in accordance with the terms hereof no later than
11:00 a.m. (Chicago time) on the day when due in immediately available funds,
and if not received before 11:00 a.m. (Chicago time) shall be deemed to be
received on the next succeeding Business Day. If such amounts are payable to a

 

5



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Purchaser they shall be paid to the Agent, for the account of such Purchaser, at
1 Bank One Plaza, Chicago, Illinois 60670 until otherwise notified by the Agent,
and to the extent the Agent receives such payments for the account of any
Purchaser, the Agent shall use commercially reasonable efforts to promptly remit
the appropriate amount of such payments to such Purchaser or Purchasers. Upon
notice to Seller, the Agent (on behalf of itself and/or any Purchaser) may debit
the Facility Account for all amounts due and payable hereunder. All computations
of Financial Institution Yield, per annum fees or discount calculated as part of
any CP Costs, per annum fees hereunder and per annum fees under any Fee Letter
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder or under any other Transaction Document shall
be payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.

 

ARTICLE 2)

PAYMENTS AND COLLECTIONS

 

A.Payments. Notwithstanding any limitation on recourse contained in this
Agreement, Seller shall immediately pay to the Agent when due, for the account
of the Agent or relevant Purchaser or Purchasers on a full recourse basis, (i)
such fees as set forth in each Fee Letter (which fees collectively shall be
sufficient to pay all fees owing to the Financial Institutions), (ii) all
amounts payable as CP Costs, (iii) all amounts payable as Financial Institution
Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (v)
all amounts required pursuant to Section 2.5 or 2.6, (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (viii) all Broken Funding Costs, (ix) all Hedging Obligations
and (x) all Default Fees (collectively, the “Obligations”). If any Person fails
to pay any of the Obligations when due, such Person agrees to pay, on demand,
the Default Fee in respect thereof until paid. Notwithstanding the foregoing, no
provision of this Agreement or any Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law. If at any time Seller receives any Collections or
is deemed to receive any Collections, Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers and the Agent.

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

B. Collections Prior to Amortization.

 

2.2.1. Collections Generally. On any day prior to the Amortization Date that the
Servicer receives any Collections and/or Deemed Collections, such Collections
and/or Deemed Collections shall be set aside and held in trust by the Servicer
for the benefit of the Agent and the Purchasers in the Collection Accounts in
the manner set forth in Sections 7.1(j) and 8.2. Prior to the Amortization Date,
all such amounts shall be applied as set forth in this Section 2.2. The Servicer
shall, on each Settlement Date, determine the portion of Collections set aside
in accordance with the first sentence of this Section 2.2 during the related
Settlement Period which constitute Principal Collections and the portion of such
Collections which constitute Finance Charge Collections. On each Settlement
Date, the Servicer shall remit the Principal Collections set aside pursuant to
this subsection (a) to an account designated by the Agent (the “Agent’s
Account”) to be distributed in accordance with subsection (b) below and the
Servicer shall remit the Finance Charge Collections set aside pursuant to this
subsection (a) to the Agent’s Account to be distributed in accordance with
subsection (c) below.

 

(b) Application of Principal Collections. On each Settlement Date, the Agent
will apply the Principal Collections deposited to the Agent’s Account pursuant
to Section 2.2(a) to make the following distributions in the following amounts
and order of priority:

 

first, to each Terminating Financial Institution, an amount equal to such
Terminating Financial Institution’s Termination Percentage of such Principal
Collections for the ratable reduction of the Capital of each such Terminating
Financial Institution, and

 

second, if any Purchase Notice shall have been delivered in accordance with
Section 1.2, to Seller to fund the Purchase Price of the Incremental Purchase to
be made on such date; otherwise, to the Agent for the account of the Purchasers
(other than any Terminating Financial Institution) as a further reduction of
Aggregate Capital.

 

7



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) Application of Finance Charge Collections. On each Settlement Date, the
Agent will apply the Finance Charge Collections deposited to the Agent’s Account
pursuant to Section 2.2(a), together with the applicable Hedge Floating Amount,
if any, paid to the Servicer by each Hedge Provider pursuant to the applicable
Hedging Agreement and any net income from Permitted Investments deposited to the
Agent’s Account pursuant to Section 2.8, to make the following distributions in
the following amounts and order of priority:

 

first, if the Hedging Agreements shall be in effect, to each Hedge Provider, the
applicable Hedge Fixed Amount, if any, due to such Hedge Provider pursuant to
the applicable Hedging Agreement as of such Settlement Date,

 

second, to the reimbursement of the Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,

 

third, to the Agent for the account of the Purchasers, all accrued and unpaid
fees under any Fee Letter and all accrued and unpaid CP Costs and Financial
Institution Yield, including any accrued CP Costs and Financial Institution
Yield in respect of Capital reduced pursuant to clause second of subsection (b)
above, together with any Broken Funding Costs,

 

fourth, if the Servicer is not then Seller or an Affiliate of Seller, to the
Servicer in payment of the Servicing Fee,

 

fifth, to the Agent as a reduction of Aggregate Capital an amount necessary to
pay in full the Outstanding Balance of any Receivables that became Defaulted
Receivables during the related Settlement Period and Receivables that became
Defaulted Receivables during any prior Settlement Period that have not
previously been the subject of payment hereunder,

 

sixth, if Seller or an Affiliate of Seller is then acting as Servicer, to the
Servicer in payment of the Servicing Fee,

 

seventh, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations, and

 

8



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

eighth, the balance, if any, (i) to the Agent for deposit to the Second-Tier
Account if the conditions of Section 7.3 requiring that the Hedging Agreements
be in effect have occurred, but the Hedging Agreements are not then in effect
(such amount to be set aside and held in trust for application in accordance
with this Section 2.2(c) on the next occurring Settlement Date) and (ii)
otherwise, to the Seller.

 

(d) Each Terminating Financial Institution shall be allocated a ratable portion
of Collections from the Liquidity Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full. This ratable portion shall be calculated
on the Termination Date of each Terminating Financial Institution as a
percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”). Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.

 

2.3. Collections Following Amortization. On the Amortization Date and on each
day thereafter, the Servicer shall set aside and hold in trust for the benefit
of the Agent and the Purchasers, in the Collection Accounts in the manner set
forth in Sections 7.1(j) and 8.2, all Collections and/or Deemed Collections
received on such day and any additional amount for the payment of any Aggregate
Unpaids owed by Seller and not previously paid by Seller in accordance with
Section 2.1. On and after the Amortization Date, the Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) the Agent (i) remit to the Agent’s Account the amounts set aside pursuant
to the preceding sentence, and (ii) apply such amounts at the Agent’s direction
to reduce the Aggregate Capital and any other Aggregate Unpaids. If there shall
be insufficient funds on deposit for the Servicer to distribute funds in payment
in full of the aforementioned amounts, the Servicer shall distribute funds:

 

first, if the Hedging Agreements shall be in effect, the applicable Hedge Fixed
Amount, if any due to each Hedge Provider pursuant to the applicable Hedging
Agreement as of such Settlement Date,

 

9



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

second, to the reimbursement of the Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,

 

third, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs and Financial Institution Yield,

 

fourth, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller, or one of its Affiliates is
not then acting as the Servicer,

 

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,

 

sixth, to the ratable reduction of Aggregate Capital to zero,

 

seventh, to the ratable payment in full of all other Aggregate Unpaids, and

 

eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, any remaining
Collections shall be remitted to Seller.

 

2.4. Ratable Payments. Collections applied to the payment of Aggregate Unpaids
shall be distributed in accordance with the aforementioned provisions, and,
giving effect to each of the priorities set forth in Sections 2.2 and 2.3 above,
shall be shared ratably (within each priority) among the Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.

 

10



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

2.5. Payment Rescission. No payment of any of the Aggregate Unpaids shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Agent (for
application to the Person or Persons who suffered such rescission, return or
refund), the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding.

 

2.6. Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall pay to the Purchasers within one (1) Business Day an amount to be applied
to reduce the Aggregate Capital (allocated ratably based on the ratio of each
Purchaser’s Capital at such time to the Aggregate Capital at such time), such
that after giving effect to such payment the aggregate of the Purchaser
Interests equals or is less than 100%.

 

2.7. Clean Up Call. In addition to Seller’s rights pursuant to Section 1.3,
Seller shall have the right (after providing written notice to the Agent and
each Purchaser Agent in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the original Purchase Limit, to repurchase from the Purchasers all, but
not less than all, of the then outstanding Purchaser Interests. The purchase
price in respect thereof shall be an amount equal to the Aggregate Unpaids
through the date of such repurchase, payable in immediately available funds.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against any Purchaser, any Purchaser Agent or the
Agent.

 

2.8. Investment of Collections in Second-Tier Account. All amounts from time to
time held in, deposited in or credited to, the Second-Tier Account shall be
invested by the Servicer (as agent for the Agent) in Permitted Investments
selected in writing by the Servicer. All such investments shall at all times be
held by or on behalf of the Agent for the benefit of the Purchasers and the
Hedge Providers (if any), provided, that neither the Agent, any Purchaser nor
the Hedge Providers shall be held liable in any way by reason of any loss
arising from

 

11



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the investment of amounts on deposit in the Second-Tier Account in Permitted
Investments. All income or other gain from investment of monies deposited in or
credited to the Second-Tier Account shall be deposited in or credited to the
Second-Tier Account immediately upon receipt, and any loss resulting from such
investment shall be charged thereto. Any net income from such investments shall
be transferred to the Agent’s Account on a monthly basis on the Business Day
preceding each Settlement Date to be applied in accordance with Section 2.2.
Except as permitted in writing by the Agent, funds on deposit in the Second-Tier
Account shall be invested in Permitted Investments that will mature no later
than the Business Day immediately preceding the next Settlement Date. No
Permitted Investment shall be sold or otherwise disposed of prior to its
scheduled maturity date unless a default occurs with respect to such Permitted
Investment and the Agent directs the Servicer in writing to dispose of such
Permitted Investment.

 

2.9. PDCo Advances. If, on any Settlement Date occurring when the Hedging
Agreements are required to be in effect pursuant to Section 7.3 but such Hedging
Agreements are not in full force and effect, Finance Charge Collections are
insufficient to pay the amounts set forth in clauses second and third of Section
2.2(c), PDCo shall advance, by payment to the Agent for the account of the
Purchasers, an amount equal to the lesser of (a) such shortfall and (b) the
product of (i) 5% minus Excess Spread (to the extent that Excess Spread is less
than 5% but greater than zero) and (ii) the aggregate Outstanding Balance of all
Receivables. The obligations of PDCo under the preceding sentence shall be
absolute and irrevocable, and shall not be affected by any termination of PDCo
as Servicer pursuant to Section 8.1 or by any other event.

 

ARTICLE 3)

CONDUIT FUNDING

 

CP Costs. Seller shall pay CP Costs with respect to the Capital associated with
each Purchaser Interest of the Conduits for each day that any Capital in respect
of any such Purchaser Interest is outstanding.

 

CP Costs Payments. On each Settlement Date, Seller shall pay to the Agent (for
the benefit of the Conduits) an aggregate amount equal to all accrued and unpaid
CP Costs in respect of the Capital associated with all Purchaser Interests of
the Conduits for the related Settlement Period in accordance with Article II.

 

12



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Calculation of CP Costs. On the third Business Day immediately preceding each
Settlement Date, each Conduit shall calculate the aggregate amount of its
Conduit Costs for the related Settlement Period and shall notify Seller of such
aggregate amount.

 

ARTICLE 4)

FINANCIAL INSTITUTION FUNDING

 

Financial Institution Funding. Each Purchaser Interest of the Financial
Institutions shall accrue Financial Institution Yield for each day during its
Tranche Period at either the LIBO Rate or the Prime Rate in accordance with the
terms and conditions hereof. Until Seller gives notice to the Agent and the
applicable Purchaser Agent(s) of another Discount Rate in accordance with
Section 4.4, the initial Discount Rate for any Purchaser Interest transferred to
the Financial Institutions pursuant to the terms and conditions hereof shall be
the Prime Rate. If any Purchaser Interest of any Conduit is assigned or
transferred to, or funded by, any Funding Source of such Conduit pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such assignment, transfer or funding, and
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Prime Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Financial Institution. With respect
to each such Purchaser Interest, the assignee or transferee thereof, or the
lender with respect thereto, shall be deemed to be a Financial Institution in
the applicable Conduit’s Purchaser Group solely for the purposes of Sections
4.1, 4.2, 4.3, 4.4 and 4.5 hereof.

 

Financial Institution Yield Payments. On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to the Agent (for the
benefit of the Financial Institutions) an aggregate amount equal to all accrued
and unpaid Financial Institution Yield for the entire Tranche Period of each
such Purchaser Interest in accordance with Article II. On the third Business Day
immediately preceding the Settlement Date for each Purchaser Interest of the
Financial Institutions, each Financial Institution shall calculate the aggregate
amount of accrued and unpaid Financial Institution Yield for the entire Tranche
Period of each Purchaser Interest funded by such Financial Institution and shall
notify Seller of such aggregate amount.

 

13



--------------------------------------------------------------------------------

Selection and Continuation of Tranche Periods.

 

With consultation from (and approval by) the Agent, the applicable Financial
Institution and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group, Seller shall from time to time request Tranche
Periods for the Purchaser Interests of any of the Financial Institutions,
provided that, if at any time any of the Financial Institutions shall have a
Purchaser Interest, Seller shall always request Tranche Periods such that at
least one Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.

 

Seller or the applicable Financial Institution, upon notice to and consent by
the other received at least three (3) Business Days prior to the end of a
Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche: (i) divide any such
Purchaser Interest into multiple Purchaser Interests by subdividing the
associated Capital for such Purchaser Interest into smaller amounts of Capital,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche by combining the associated Capital for such Purchaser
Interests or (iii) combine any such Purchaser Interest with a new Purchaser
Interests to be purchased on the day such Terminating Tranche ends by combining
the associated Capital for such Purchaser Interests, provided, that in no event
may a Purchaser Interest of any Purchaser be combined with a Purchaser Interest
of any other Purchaser.

 

Financial Institution Discount Rates. Seller may select the LIBO Rate or the
Prime Rate for each Purchaser Interest of any of the Financial Institutions.
Seller shall by 11:00 a.m. (Chicago time): (i) at least three (3) Business Days
prior to the expiration of any Terminating Tranche with respect to which the
LIBO Rate is being requested as a new Discount Rate and (ii) at least one (1)
Business Day prior to the expiration of any Terminating Tranche with respect to
which the Prime Rate is being requested as a new Discount Rate, give each
Financial Institution (or Funding Source) irrevocable notice of the new Discount
Rate for the Purchaser Interest associated with such Terminating Tranche. Until
Seller gives notice to the applicable Financial Institution (or Funding Source)
of another Discount

 

14



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Rate, the initial Discount Rate for any Purchaser Interest transferred to any of
the Financial Institutions pursuant to the terms and conditions hereof (or
assigned or transferred to, or funded by, any Funding Source pursuant to any
Funding Agreement or to or by any other Person) shall be the Prime Rate.

 

Suspension of the LIBO Rate. If any Financial Institution notifies the Agent or
its Purchaser Agent, as applicable, that it has determined that funding its Pro
Rata Share of the Purchaser Interests of the Financial Institutions in such
Financial Institution’s Purchaser Group at the LIBO Rate would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or that (i) deposits of a
type and maturity appropriate to match fund its Purchaser Interests at the LIBO
Rate are not available or (ii) the LIBO Rate does not accurately reflect the
cost of acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the
Agent or such Purchaser Agent, as applicable, shall suspend the availability of
the LIBO Rate for the Financial Institutions in such Financial Institution’s
Purchaser Group and require Seller to select the Prime Rate for any Purchaser
Interest funding by the Financial Institutions in such Financial Institution’s
Purchaser Group accruing Financial Institution Yield at the LIBO Rate.

 

Extension of Liquidity Termination Date.

 

Seller may request one or more 364-day extensions of the Liquidity Termination
Date then in effect by giving written notice of such request to the Agent (each
such notice, an “Extension Notice”) at least 60 days prior to the Liquidity
Termination Date then in effect. After the Agent’s receipt of any Extension
Notice, the Agent shall promptly notify each Purchaser Agent of such Extension
Notice. After the Agent’s and each Purchaser Agent’s receipt of any Extension
Notice, the Agent shall promptly notify the Financial Institutions in the Bank
One Conduit’s Purchaser Group of such Extension Notice and each Purchaser Agent
shall promptly notify the Financial Institutions in such Purchaser Agent’s
Purchaser Group of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a revocable notice (a “Consent Notice”) given to the Agent
and, if applicable, the Purchaser Agent in such Financial Institution’s
Purchaser Group on or prior to the 30th day prior to the Liquidity Termination
Date then in effect (such period from the date of the Extension Notice to such
30th day being referred to herein as the “Consent Period”), consent to such
extension of such Liquidity Termination Date; provided, however, that, except as
provided in Section 4.6(b), such extension shall

 

15



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

not be effective with respect to any of the Financial Institutions if any one or
more Financial Institutions: (i) notifies the Agent and, if applicable, the
Purchaser Agent in such Financial Institution’s Purchaser Group during the
Consent Period that such Financial Institution either does not wish to consent
to such extension or wishes to revoke its prior Consent Notice or (ii) fails to
respond to the Agent and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group within the Consent Period (each Financial
Institution that does not wish to consent to such extension or wishes to revoke
its prior Consent Notice of fails to respond to the Agent and, if applicable,
such Purchaser Agent within the Consent Period is herein referred to as a
“Non-Renewing Financial Institution”). If none of the events described in the
foregoing clauses (i) or (ii) occurs during the Consent Period and all Consent
Notices have been received, then, the Liquidity Termination Date shall be
irrevocably extended until the date that is 364 days after the Liquidity
Termination Date then in effect. The Agent shall promptly notify Seller of any
Consent Notice or other notice received by the Agent pursuant to this Section
4.6(a).

 

Upon receipt of notice from the Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.6(a) of any Non-Renewing Financial Institution or that the
Liquidity Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
the Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser
Group and, if applicable, the Purchaser Agent in such Non-Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to the Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
the Agent shall notify each Purchaser Agent and the remaining Financial
Institutions in the Bank One Conduit’s Purchaser Group of such fact and each
Purchaser Agent shall notify the remaining Financial Institutions in such
Purchaser Agent’s Purchaser Group of such fact, and the then existing Liquidity
Termination Date shall be extended for an additional 364 days upon satisfaction
of the conditions for an assignment in accordance with Section 12.1, and the
Commitment of each Non-Renewing Financial Institution shall be reduced to zero.
If the rights and obligations under this Agreement and the other applicable
Transaction Documents of each Non-Renewing Financial Institution are not
assigned as contemplated by this Section 4.6(b) (each

 

16



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

such Non-Renewing Financial Institution whose rights and obligations under this
Agreement and the other applicable Transaction Documents are not so assigned is
herein referred to as a “Terminating Financial Institution”) and at least one
Financial Institution is not a Non-Renewing Financial Institution, the then
existing Liquidity Termination Date shall be extended for an additional 364
days; provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability as of such
date of each Terminating Financial Institution and shall thereafter continue to
be reduced by amounts equal to any reduction in the Capital of any Terminating
Financial Institution (after application of Collections pursuant to Sections 2.2
and 2.3), (ii) the Conduit Purchase Limit of each Conduit shall be reduced by
the aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Conduit’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of all of the Purchaser Interests of a
Terminating Financial Institution (after application of Collections thereto
pursuant to Section 2.2 and 2.3), all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution”; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Terminating Financial
Institution prior to its termination as a Financial Institution.

 

Any requested extension of the Liquidity Termination Date may be approved or
disapproved by a Financial Institution in its sole discretion. In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Liquidity Termination Date. Upon reduction to zero of the Commitment
of a Financial Institution and upon reduction to zero of the Capital of all
Purchaser Interests of such Financial Institution, all rights and obligations of
such Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

 

17



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE 5)

REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of the Seller Parties. Each Seller Party hereby
represents and warrants to the Agent, the Purchaser Agents and the Purchasers,
as to itself, as of the date hereof and as of the date of each Incremental
Purchase that:

 

Existence and Power. Such Seller Party is a corporation or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of its state of organization. Such Seller Party is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.

 

Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Seller, Seller’s use of the
proceeds of purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.

 

No Conflict. The execution and delivery by such Seller Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or organization, by-laws or limited
liability company agreement (or equivalent governing documents), (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

 

18



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Governmental Authorization. Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

Actions, Suits. There are no actions, suits or proceedings pending, or to the
best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

 

Binding Effect. This Agreement and each other Transaction Document to which such
Seller Party is a party constitute the legal, valid and binding obligations of
such Seller Party enforceable against such Seller Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Purchaser Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Purchaser Agents or the Purchasers will be,
true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not materially misleading.

 

Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for a
purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Good Title. Immediately prior to each purchase hereunder, Seller shall be the
legal and beneficial owner of the Receivables and Related Security with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

 

Perfection. This Agreement, together with the filing of the financing statements
contemplated hereby, is effective to, and shall, upon each purchase hereunder,
transfer to the Agent for the benefit of the relevant Purchaser or Purchasers
(and the Agent for the benefit of such Purchaser or Purchasers shall acquire
from Seller) a valid and perfected first priority undivided percentage ownership
or security interest in each Receivable existing or hereafter arising and in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.

 

Jurisdiction of Organization; Places of Business and Locations of Records. The
principal places of business, jurisdiction of organization and chief executive
office of such Seller Party and the offices where it keeps all of its Records
are located at the address(es) listed on Exhibit III or such other locations of
which the Agent and each Purchaser Agent have been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 7.1(h)
and/or Section 14.4(a) has been taken and completed. Such Seller party’s
organizational number assigned to it by its jurisdiction of organization and
such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, within a period of one year prior to the date hereof, (i) changed the
location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Minnesota) or (iv) changed its jurisdiction of organization. Seller is a
Minnesota limited liability company and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of Minnesota).

 

20



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box or P.O. Box, are listed on Exhibit IV or have been provided to the
Agent and each Purchaser Agent in a written notice that complies with Section
7.2(b). Seller has not granted any Person, other than the Agent as contemplated
by this Agreement, dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any Lock-Box, P.O.
Box or Collection Account, or the right to take dominion and control or
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any such Lock-Box, P.O. Box or Collection Account at a future
time or upon the occurrence of a future event. Each Seller Party has taken all
steps necessary to ensure that the Agent has “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) over all Collection
Accounts. Such Seller Party has the ability to identify, within one Business Day
of deposit, all amounts that are deposited to any First Tier Account as
constituting Collections or non-Collections. No funds other than the proceeds of
Receivables are deposited to the Second-Tier Account.

 

Material Adverse Effect. (i) The initial Servicer represents and warrants that
since January 26, 2002, no event has occurred that would have a material adverse
effect on the financial condition or operations of the initial Servicer and its
Subsidiaries or the ability of the initial Servicer to perform its obligations
under this Agreement, and (ii) Seller represents and warrants that since May 10,
2002, no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

 

Names. In the past five (5) years, Seller has not used any corporate or other
names, trade names or assumed names other than the name in which it has executed
this Agreement.

 

21



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Ownership of Seller. PDCo owns, directly or indirectly, 100% of the issued and
outstanding membership units of Seller, free and clear of any Adverse Claim.
Such membership units are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.

 

Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. Such Seller Party is not and, after giving effect to the
transactions contemplated hereby, will not be required to be registered as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.

 

Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Averse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.

 

Compliance with Credit and Collection Policy. Such Seller Party has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which the
Agent and each Purchaser Agent have been notified in accordance with Section
7.1(a)(vii).

 

Payments to Originators. With respect to each Receivable transferred to Seller
under the Receivables Sale Agreement, Seller has given reasonably equivalent
value to the applicable Originator in consideration therefor and such transfer
was not made for or on account of an antecedent debt. No transfer by any
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Federal Bankruptcy Code.

 

22



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Enforceability of Contracts. Each Contract with respect to each Receivable is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

Eligible Receivables. Each Receivable included in the Net Receivables Balance as
an Eligible Receivable was an Eligible Receivable on the date of its purchase
under the Receivables Sale Agreement.

 

Net Receivables Balance. Seller has determined that, immediately after giving
effect to each purchase under the Original Agreement and each purchase
hereunder, the Net Receivables Balance is at least equal to the sum of (i) the
Aggregate Capital, plus (ii) the Credit Enhancement.

 

Accounting. The manner in which such Seller Party accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.

 

Financial Institution Representations and Warranties. Each Financial Institution
hereby represents and warrants to the Agent and to the Conduit and the Purchaser
Agent in such Financial Institution’s Purchaser Group that:

 

Existence and Power. Such Financial Institution is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.

 

No Conflict. The execution and delivery by such Financial Institution of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or by which it or any of its property is bound, or (iv) any order, writ,
judgment,

 

23



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such
Financial Institution.

 

Governmental Authorization. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder, except that
which has already been received.

 

Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

 

ARTICLE 6)

CONDITIONS OF PURCHASES

 

Conditions Precedent to Initial Incremental Purchase. The initial Incremental
Purchase of a Purchaser Interest under this Agreement is subject to the
conditions precedent that i) the Agent and each Purchaser Agent shall have
received on or before the date of such purchase those documents listed on
Schedule B, ii) the Agent, each Purchaser Agent and each Purchaser shall have
received all fees and expenses required to be paid on or prior to such date
pursuant to the terms of this Agreement and/or any Fee Letter, (c) Seller shall
have marked its books and records with a legend satisfactory to the Agent
identifying the Agent’s interest therein, (d) the Agent and each Purchaser Agent
shall have completed to its satisfaction a due diligence review of each
Originator’s and Seller’s billing, collection and reporting systems and other
items related to the Receivables and (e) each of the Purchasers shall have
received the approval of its credit committee of the transactions contemplated
hereby.

 

Conditions Precedent to All Purchases. Each purchase of a Purchaser Interest
shall be subject to the further conditions precedent that i) in the

 

24



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

case of each such purchase: (1) the Servicer shall have delivered to the Agent
and each Purchaser Agent on or prior to the date of such purchase, in form and
substance satisfactory to the Agent and each Purchaser Agent, all Monthly
Reports as and when due under Section 8.5 and (2) upon the Agent’s or any
Purchaser Agent’s request, the Servicer shall have delivered to the Agent and
each Purchaser Agent at least three (3) days prior to such purchase an interim
Monthly Report showing the amount of Eligible Receivables; ii) the Facility
Termination Date shall not have occurred; (c) the Agent and each Purchaser Agent
shall have received a duly executed Purchase Notice and such other approvals,
opinions or documents as the Agent or any Purchaser Agent may reasonably
request, (d) if required to be in effect pursuant to Section 7.3, the Hedging
Agreements shall be in full force and effect and (e) on the date of each such
Incremental Purchase, the following statements shall be true (and acceptance of
the proceeds of such Incremental Purchase shall be deemed a representation and
warranty by Seller that such statements are then true):

 

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase as though made on and
as of such date;

 

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase, that will constitute an Amortization Event, and no event
has occurred and is continuing, or would result from such Incremental Purchase,
that would constitute a Potential Amortization Event; and

 

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

 

25



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE 7)

COVENANTS

 

Affirmative Covenants of The Seller Parties. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

 

Financial Reporting. Such Seller Party will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Agent and each Purchaser
Agent:

 

Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, (x) audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
fiscal year certified in a manner acceptable to the Agent by independent public
accountants acceptable to the Agent and (y) unaudited balance sheets of Seller
as at the close of such fiscal year and statements of income and retained
earnings and a statement of cash flows for Seller for such fiscal year, all
certified by its chief financial officer. Delivery within the time period
specified above of PDCo’s annual report on Form 10-K for such fiscal year
(together with PDCo’s annual report to shareholders, if any, prepared pursuant
to Rule 14a-3 under the Securities Exchange Act of 1934, as amended) prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of clause (x) of
this Section 7.1(a)(i), provided that the report of the independent public
accountants contained therein is acceptable to the Agent.

 

Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its respective fiscal years, unaudited balance
sheets of PDCo as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PDCo for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer. Delivery within the time period specified above of
copies of PDCo’s quarterly report Form 10-Q for such fiscal quarter prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the foregoing requirements of
this Section 7.1(a)(ii).

 

Compliance Certificate. Together with the financial statements required
hereunder, a

 

26



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

compliance certificate in substantially the form of Exhibit V signed by such
Seller Party’s Authorized Officer and dated the date of such annual financial
statement or such quarterly financial statement, as the case may be.

 

Shareholders Statements and Reports. Promptly upon the furnishing thereof to the
shareholders of such Seller Party copies of all financial statements, reports
and proxy statements so furnished.

 

S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which PDCo,
any Originator or any of their respective Subsidiaries files with the Securities
and Exchange Commission.

 

Copies of Notices. Promptly upon its receipt of any notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document from any Person other than the Agent,
any Purchaser Agent (so long as the Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.

 

Change in Credit and Collection Policy. At least thirty (30) days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and each Purchaser Agent’s consent
thereto.

 

Sale Assignments. Promptly upon its receipt of any Sale Assignment under and as
defined in the Receivables Sale Agreement, copies of the same.

 

27



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of the Agent and the Purchasers under or as contemplated by this
Agreement.

 

Notices. Such Seller Party will notify the Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

 

Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

 

Judgment and Proceedings. (a) (1) The entry of any judgment or decree against
the Servicer or any of its respective Subsidiaries if the aggregate amount of
all judgments and decrees then outstanding against the Servicer and its
Subsidiaries exceeds $1,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.

 

Material Adverse Effect. The occurrence of any event or condition that has had,
or could reasonably be expected to have, a Material Adverse Effect.

 

Termination Date. The occurrence of the “Termination Date” under and as defined
in the Receivables Sale Agreement.

 

28



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.

 

Downgrade of PDCo or any Originator. Any downgrade in the rating of any
Indebtedness of PDCo or any Originator by Standard & Poor’s Ratings Services or
by Moody’s Investors Service, Inc., setting forth the Indebtedness affected and
the nature of such change.

 

Compliance with Laws and Preservation of Existence. Such Seller Party will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain any such rights, franchises or privileges or
to so qualify could not reasonably be expected to have a Material Adverse
Effect.

 

Audits. Such Seller Party will furnish to the Agent and each Purchaser Agent
from time to time such information with respect to it and the Receivables as the
Agent or any Purchaser Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by the Agent or any
Purchaser Agent upon reasonable notice and at the sole cost of such Seller
Party, permit the Agent or any Purchaser Agent or any of their respective agents
or representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters. Without

 

29



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

limiting the foregoing, such Seller Party will, annually and prior to any
Financial Institution renewing its Commitment hereunder, during regular business
hours as requested by the Agent or any Purchaser Agent upon reasonable notice
and at the sole cost of such Seller Party, permit the Agent or any Purchaser
Agent or any of their respective agents or representatives, to conduct a
follow-up audit.

 

Keeping and Marking of Records and Books.

 

The Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Servicer will give the Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

 

Such Seller Party will (A) on or prior to May 10, 2002, mark its master data
processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to the Agent, describing the Purchaser
Interests and (B) upon the request of the Agent (x) mark each Contract with a
legend describing the Purchaser Interests and (y) deliver to the Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

 

Compliance with Contracts and Credit and Collection Policy. Such Seller Party
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

 

Performance and Enforcement of Receivables Sale Agreement. Seller will, and will
require each Originator to, perform each of their

 

30



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to Seller under the Receivables Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.

 

Ownership. Seller will take all necessary action to (i) vest legal and equitable
title to the Receivables, the Related Security and the Collections purchased
under the Receivables Sale Agreement irrevocably in Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent may reasonably request), and (ii) establish and maintain, in favor
of the Agent, for the benefit of the Purchasers, a valid and perfected first
priority undivided percentage ownership interest (and/or a valid and perfected
first priority security interest) in all Receivables, Related Security and
Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent for the benefit
of the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Purchasers) interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).

 

Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering into
the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Patterson Entity and their
respective Affiliates. Therefore, from and after May 10, 2002, Seller will take
all reasonable steps, including, without limitation, all steps that the Agent,
any Purchaser Agent or any Purchaser may from time to time reasonably request,
to

 

31



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of each Patterson Entity and any Affiliates thereof and not just a
division of any Patterson Entity. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:

 

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Patterson Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

 

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Patterson Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Patterson Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Patterson Entity or such
Affiliate, as applicable;

 

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Patterson Entity or an Affiliate
thereof, Seller will lease such office at a fair market rent;

 

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

 

(E) conduct all transactions with each Patterson Entity and the Servicer and
their respective Affiliates strictly on an arm’s-length basis, allocate all
overhead expenses (including, without limitation, telephone and other utility
charges) for items shared between Seller and any Patterson Entity or any
Affiliate thereof on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;

 

32



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(F) at all times have a Board of Governors consisting of three members, at least
one member of which is an Independent Governor;

 

(G) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (1) the selection,
maintenance or replacement of the Independent Governor, (2) the dissolution or
liquidation of Seller or (3) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Governors (including the Independent Governor);

 

(H) maintain Seller’s books and records separate from those of each Patterson
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Patterson Entity and any Affiliate thereof;

 

(I) prepare its financial statements separately from those of each Patterson
Entity and insure that any consolidated financial statements of any Patterson
Entity or any Affiliate thereof that include Seller, including any that are
filed with the Securities and Exchange Commission or any other governmental
agency have notes clearly stating that Seller is a separate legal entity and
that its assets will be available first and foremost to satisfy the claims of
the creditors of Seller;

 

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Patterson Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone (or the Servicer in the
performance of its duties hereunder) is the account party and from which Seller
alone (or the Servicer in the performance of its duties hereunder or the Agent
hereunder) has the power to make withdrawals;

 

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Patterson Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

 

33



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originators thereunder for the purchase of
Receivables from the Originators under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;

 

(M) maintain its articles of organization and bylaws in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its articles of organization or bylaws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement;

 

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Performance Undertaking and the other Transaction Documents,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement, the Performance Undertaking or any other
Transaction Document, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the
Receivables Sale Agreement, the Performance Undertaking, or any other
Transaction Document, or otherwise grant any indulgence thereunder, without (in
each case) the prior written consent of the Agent and the Required Purchasers;

 

(O) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;

 

34



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained; and

 

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Briggs and Morgan,
Professional Association, as counsel for Seller, in connection with the closing
or initial Incremental Purchase under the Original Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

 

Collections. Such Seller Party will cause (1) all items from all P.O. Boxes to
be processed and deposited into a Collection Account within 1 Business Day after
receipt in a P.O. Box, all ACH Receipts to be deposited immediately to a
Collection Account and all proceeds from all Lock-Boxes to be directly deposited
by a Collection Bank into a Collection Account, (2) all Collections deposited to
any First-Tier Account to be electronically swept or otherwise transferred to
the Second-Tier Account within 1 Business Day of being deposited to such
First-Tier Account, and (3) each Lock-Box, P.O. Box and Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect. In the event any payments relating to Receivables are remitted directly
to any Seller Party or any Affiliate of any Seller Party, such Seller Party will
remit (or will cause all such payments to be remitted) directly to a Collection
Bank and deposited into a Collection Account within 1 Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of the Agent and the Purchasers. Seller
will maintain exclusive ownership, dominion and control (subject to the terms of
this Agreement) of each Lock-Box, P.O. Box and Collection Account and shall not
grant the right to take dominion and control or establish “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box, P.O. Box or Collection Account at a future time or upon the occurrence
of a future event to any Person, except to the Agent as contemplated by this
Agreement. With respect to each Collection Account, each

 

35



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Seller Party shall take all steps necessary to ensure that the Agent has
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over each such Collection Account.

 

Taxes. Such Seller Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of any Conduit, the Agent or any Financial Institution.

 

Insurance. Seller will maintain in effect, or cause to be maintained in effect,
at Seller’s own expense, such casualty and liability insurance as Seller shall
deem appropriate in its good faith business judgment. The Agent, for the benefit
of the Purchasers, shall be named as an additional insured with respect to all
such liability insurance maintained by Seller. Seller will pay or cause to be
paid, the premiums therefor and deliver to the Agent evidence satisfactory to
the Agent of such insurance coverage. Copies of each policy shall be furnished
to the Agent and any Purchaser in certificated form upon the Agent’s or such
Purchaser’s request. The foregoing requirements shall not be construed to
negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.

 

Payments to Originators. With respect to any Receivable purchased by Seller from
any Originator, such sale shall be effected under, and in strict compliance with
the terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to such
Originator in respect of the purchase price for such Receivable.

 

Negative Covenants of The Seller Parties. Until the date on which the Aggregate
Unpaids have been indefeasibly paid in full and this Agreement terminates in
accordance with its terms, each Seller Party hereby covenants, as to itself,
that:

 

Name Change, Offices and Records. Such Seller Party will not change its name,
jurisdiction of organization, identity or organizational structure (within the
meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
the

 

36



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Agent and each Purchaser Agent at least forty-five (45) days’ prior written
notice thereof and (ii) delivered to the Agent all financing statements,
instruments and other documents requested by the Agent and each Purchaser Agent
in connection with such change or relocation.

 

Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box, P.O. Box or Collection
Account, unless the Agent and each Purchaser Agent shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account, P.O. Box or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box or P.O. Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

 

Modifications to Contracts and Credit and Collection Policy. Such Seller Party
will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
the Servicer will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

 

Sales, Liens. Seller will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Lock-Box, P.O. Box or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of
the interests therein in favor of the Agent and the Purchasers provided for
herein), and Seller will defend the right, title and interest of the Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.

 

37



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Net Receivables Balance. At no time prior to the Amortization Date shall Seller
permit the Net Receivables Balance to be less than an amount equal to the sum of
(i) the Aggregate Capital plus (ii) the Credit Enhancement.

 

Termination Date Determination. Seller will not designate the Termination Date
(as defined in the Receivables Sale Agreement), or send any written notice to
any Originator in respect thereof, without the prior written consent of the
Agent and each Purchaser Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

 

Restricted Junior Payments. From and after the occurrence of any Amortization
Event, Seller will not make any Restricted Junior Payment if, after giving
effect thereto, Seller would fail to meet its obligations set forth in Section
7.2(e).

 

Collections. No Seller Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Second-Tier Account cash or cash
proceeds other than Collections. Except as may be required by the Agent pursuant
to the last sentence of Section 8.2(b), no Seller Party will deposit or
otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Collection Account Agreement.

 

Hedging Agreements. If at any time, Excess Spread shall be less than 5% and PDCo
shall have an unsecured, unguaranteed, long-term debt rating of less than A- as
rated and determined by Bank One in accordance with its internal credit
standards, each Conduit shall enter into an interest rate hedge agreement with
the applicable Hedge Provider pursuant to which such Conduit shall have the
fixed rate obligation and such Hedge Provider shall have the floating rate
obligation (each such hedge agreement, together with the related confirmations
and schedules thereunder, a “Hedging Agreement”). The obligations under each
Hedging Agreement shall be based upon a schedule of notional amounts that shall
initially equal the Capital of all Purchaser Interests of all Purchasers in the
relevant Conduit’s

 

38



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Purchaser Group outstanding at the time such Hedging Agreement is entered into
and shall decline over time. On the date of each Incremental Purchase occurring
thereafter, such notional amounts shall be amended to reflect a future
anticipated amount of such Capital of all Purchaser Interests of all Purchasers
in the relevant Conduit’s Purchaser Group, based upon scheduled payments and an
anticipated level of defaults on the Receivables and, on the Settlement Date
occurring after each such Incremental Purchase, the applicable Hedge Fixed Rate
shall be re-set to an interest rate agreed to by such Conduit and the applicable
Hedge Provider, and if Bank One is then acting as Hedge Provider, the Agent
shall notify Seller of such interest rate, and if SunTrust is then acting as
Hedge Provider, SunTrust, in its capacity as Purchaser Agent, shall notify
Seller of such interest rate. After each Hedging Agreement has been entered into
in accordance with the terms of this Section 7.3, on each Settlement Date, each
Hedge Provider shall be obligated to pay the applicable Hedge Floating Amount to
the Agent and each relevant Purchaser and distribution pursuant to Article II
and such Hedge Provider shall be entitled to receive out of Finance Charge
Collections, the applicable Hedge Fixed Amount. If a Hedge Provider Downgrade
shall occur with respect to a Hedge Provider, within 10 days thereof, such Hedge
Provider shall transfer its obligations under this Agreement and the applicable
Hedging Agreement, at such Hedge Provider’s cost and expense, to a bank or other
financial institution acceptable to, in the case of the Bank One Conduit, the
Agent, and in the case of any other Conduit, the Purchaser Agent in such
Conduit’s Purchaser Group, and consented to by Seller (such consent not to be
unreasonably withheld) which possesses an unsecured, unguaranteed, long-term
debt rating of A- or better by Standard & Poor’s Ratings Service and A3 or
better by Moody’s Investors Service.

 

ARTICLE 8)

ADMINISTRATION AND COLLECTION

 

Designation of Servicer. (a) The servicing, administration and collection of the
Receivables shall be conducted by such Person (the “Servicer”) so designated
from time to time in accordance with this Section 8.1. PDCo is hereby designated
as, and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms of this Agreement. The Agent (on behalf of the Purchasers)
may, and at the direction of the Required Purchasers shall, at any time
following the occurrence of an Amortization Event designate as Servicer any
Person to succeed PDCo or any successor Servicer.

 

39



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Without the prior written consent of the Agent and the Required Purchasers, PDCo
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) an Originator (with respect to Receivables
originated by such Originator), (ii) Seller and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies and lawyers in accordance
with its customary practices. None of Seller or any Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by PDCo. If at any time the
Agent shall designate as Servicer any Person other than PDCo, all duties and
responsibilities theretofore delegated by PDCo to Seller and any Originator may,
at the discretion of the Agent, be terminated forthwith on notice given by the
Agent to PDCo and to Seller.

 

Notwithstanding the foregoing subsection (b), (i) PDCo shall be and remain
primarily liable to the Agent, the Purchaser Agents and the Purchasers and the
Hedge Providers (if any) for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Agent, the Purchaser
Agents and the Purchasers shall be entitled to deal exclusively with PDCo in
matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent, the Purchaser Agents and the Purchasers
shall not be required to give notice, demand or other communication to any
Person other than PDCo in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. PDCo, at
all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.

 

Duties of Servicer. i) The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy.

 

The Servicer will instruct all Obligors to pay all Collections either (i)
directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box or P.O. Box.
The Servicer shall cause any payments made by means of automatic electronic
funds transfer to be deposited directly into a Collection Account from each
Obligor’s relevant account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a

 

40



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Collection Account at any time. In the case of any remittances received in any
Lock-Box, P.O. Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Agent delivers a Collection Notice to any Collection
Bank or a Postal Notice to any post office pursuant to Section 8.3, the Agent
may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new lock-box, post office box or depositary account specified by
the Agent and, at all times thereafter, Seller and the Servicer shall not
deposit or otherwise credit, and shall not permit any other Person to deposit or
otherwise credit to such new lock-box, post office box or depositary account any
cash or payment item other than Collections.

 

The Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. The Servicer shall set aside and hold in
trust for the account of Seller, the Purchasers and the Hedge Providers (if any)
their respective shares of the Collections in accordance with Article II. The
Servicer shall, upon the request of the Agent, segregate, in a manner acceptable
to the Agent, all cash, checks and other instruments received by it from time to
time constituting Collections from the general funds of the Servicer or Seller
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the Agent
such allocable share of Collections of Receivables set aside for the Purchasers
on the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

 

The Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of the Agent, the Purchaser Agents
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, the Agent shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.

 

41



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

The Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent, deliver or make
available to the Agent all such Records, at a place selected by the Agent. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of any Purchaser, furnish to the Purchasers (promptly after any
such request) a calculation of the amounts set aside for the Purchasers pursuant
to Article II.

 

Any payment by an Obligor in respect of any Indebtedness or other liability owed
by it to the applicable Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by the Agent, be applied as a Collection of any Receivable
of such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Collection Notices. The Agent is authorized at any time after the occurrence of
an Amortization Event to date and to deliver to the Collection Banks the
Collection Notices and to date and deliver the Postal Notices to the applicable
post offices. Seller hereby transfers to the Agent for the benefit of the
Purchasers, effective when the Agent delivers such notices, the dominion and
control and “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of each Lock-Box, P. O. Box, each Collection Account
and the amounts on deposit therein. In case any authorized signatory of Seller
whose signature appears on a Collection Account Agreement shall cease to have
such authority before the delivery of such notice, such Collection Notice or
Postal Notice shall nevertheless be valid as if such authority had remained in
force. Seller hereby authorizes the Agent, and agrees that the Agent shall be
entitled to (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.

 

42



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Responsibilities of Seller. Anything herein to the contrary notwithstanding, the
exercise by the Agent, the Purchaser Agents and the Purchasers of their rights
hereunder shall not release the Servicer, any Originator or Seller from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

 

Reports. The Servicer shall prepare and forward to the Agent and each Purchaser
Agent (i) three Business Days prior to each Settlement Date and at such times as
the Agent or any Purchaser Agent shall request, a Monthly Report and (ii) at
such times as the Agent or any Purchaser Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables. Unless
otherwise requested by the Agent or any Purchaser Agent, all computations in
such Monthly Report shall be made as of the close of business on the last day of
the Accrual Period preceding the date on which such Monthly Report is delivered.

 

Servicing Fees. In consideration of PDCo’s agreement to act as Servicer
hereunder, the Purchasers hereby agree that, so long as PDCo shall continue to
perform as Servicer hereunder, Seller shall pay over to PDCo a fee (the
“Servicing Fee”) on the 19th calendar day of each month (or, if such day is not
a Business Day, then the next Business Day thereafter), in arrears for the
immediately preceding Fiscal Month, equal to 1% per annum of the average Net
Receivables Balance during such period, as compensation for its servicing
activities.

 

ARTICLE 9)

AMORTIZATION EVENTS

 

Amortization Events. The occurrence of any one or more of the following events
shall constitute an “Amortization Event”:

 

Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(e)) or any other Transaction Document and such failure shall
continue for seven (7) consecutive Business Days.

 

43



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made.

 

Failure of Seller to pay any Indebtedness when due or the failure of any other
Seller Party to pay Indebtedness when due in excess of $1,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

 

(1) Any Seller Party, the Hedge Providers (if any), the Performance Provider or
any of their respective Subsidiaries shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party, the
Hedge Providers (if any), the Performance Provider or any of their respective
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, and solely in the case
of the Servicer and the Performance Provider and a proceeding instituted against
(and not by) such Person, such proceeding is not dismissed within 60 days or
(iii) any Seller Party, the Hedge Providers (if any), the Performance Provider
or any of their respective Subsidiaries shall take any corporate or other action
to authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

 

Seller shall fail to comply with the terms of Section 2.6 hereof.

 

44



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

As at the end of any Fiscal Month:

 

the average of the Delinquency Ratio for such Fiscal Month and each of the two
immediately preceding Fiscal Months shall exceed 8.25%, or

 

the average of the Default Ratio for such Fiscal Month and each of the two
immediately preceding Fiscal Months shall exceed 3.30%, or

 

Excess Spread is less than 4.0%.

 

A Change of Control shall occur.

 

A Hedge Provider Downgrade shall occur and a replacement Hedge Provider meeting
the requirements of Section 7.3 fails to assume such then current Hedge
Provider’s obligations under this Agreement and the applicable Hedging Agreement
as provided in Section 7.3 after such occurrence.

 

(i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $1,000,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.

 

The “Termination Date” under and as defined in the Receivables Sale Agreement
shall occur under the Receivables Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement; or Seller shall for any reason cease to purchase, or
cease to have the legal capacity to purchase, or otherwise be incapable of
accepting Receivables from any Originator under the Receivables Sale Agreement.

 

This Agreement shall terminate in whole or in part (except in accordance with
its terms), or shall cease to be effective or to be the legally valid, binding
and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to

 

45



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.

 

If required to be in effect pursuant to Section 7.3, any Hedging Agreement shall
for any reason not be in full force and effect.

 

The Intercreditor Agreement shall terminate in whole or in part or shall cease
to be in full force and effect or US Bank shall directly or indirectly contest
in any manner the effectiveness or enforceability thereof.

 

The Consolidated Net Worth of PDCo and its Subsidiaries shall at any time be
less than the sum of (i) $500,000,000, plus (ii) 50% of the cumulative positive
quarterly Consolidated Net Income for all fiscal quarters of PDCo following the
fiscal quarter of PDCo ending July 26, 2003 (without taking into account any net
loss in any such fiscal quarter), plus (iii) 100% of the amount, if any, by
which stockholder’s equity of PDCo is, in accordance with Agreement Accounting
Principles, increased for all fiscal quarters of PDCo following the fiscal
quarter of PDCo ending July 26, 2003 as a result of (A) the issuance of any
capital stock of PDCo or (B) any Acquisition (including the AbilityOne
Acquisition).

 

The Leverage Ratio shall at any time be greater than 3.25 to 1.0.

 

Performance Provider shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking, or
the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Provider, or
Performance Provider shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.

 

The ratio, determined as of the end of each of PDCo’s fiscal quarters for the
then most-recently ended four fiscal quarters of (i) Consolidated EBIT during
such period to (ii) Consolidated Interest Expense during such period, all
calculated for PDCo and its Subsidiaries on a consolidated basis, shall be less
than 3.0 to 1.0.

 

46



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Remedies. Upon the occurrence and during the continuation of an Amortization
Event, the Agent may, or upon the direction of the Required Purchasers shall,
take any of the following actions: (i) replace the Person then acting as
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code or
under any other applicable bankruptcy, insolvency, arrangement, moratorium or
similar laws of any other jurisdiction (foreign or domestic), the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Collection Notices to the Collection Banks and the Postal
Notices to any post office where a P.O. Box is located, and (v) notify Obligors
of the Purchasers’ interest in the Receivables. The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Agent, the Purchaser Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

 

ARTICLE 10)

INDEMNIFICATION

 

Indemnities by The Seller Parties. Without limiting any other rights that the
Agent, any Purchaser Agent, any Funding Source, any Purchaser or any of their
respective Affiliates may have hereunder or under applicable law, (A) Seller
hereby agrees to indemnify (and pay upon demand to) the Agent, each Purchaser
Agent, each Funding Source, each Purchaser and the Hedge Providers (if any) and
their respective Affiliates, successors, assigns, officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred

 

47



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

to as “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of this Agreement or the Hedging Agreements, or the use of
the proceeds of any purchase hereunder, or the acquisition, funding or ownership
either directly or indirectly, by any Indemnified Party of a Purchaser Interest
of an interest in the Receivables, or any Receivable or any Contract or any
Related Security, or any action or inaction of any Seller Party, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):

 

(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(y) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

(z) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

 

any representation or warranty made by any Seller Party, any Originator or
Performance Provider (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;

 

48



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

 

any failure of Seller, the Servicer, any Originator or Performance Provider to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

 

any products liability, personal injury or damage suit, or other similar claim
arising out of or in connection with merchandise, insurance or services that are
the subject of any Contract or any Receivable;

 

any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

 

the commingling of Collections of Receivables at any time with other funds;

 

49



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

any Amortization Event described in Section 9.1(d);

 

any failure of Seller to acquire and maintain legal and equitable title to, and
ownership of, any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;

 

any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

 

50



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivable, the Related Security and
Collections with respect thereto, and the proceeds of any thereof, whether at
the time of any Incremental Purchase or Reinvestment or at any subsequent time;

 

any action or omission by any Seller Party which reduces or impairs the rights
of the Agent or the Purchasers with respect to any Receivable or the value of
any such Receivable; any attempt by any Person to void any Incremental Purchase
under statutory provisions or common law or equitable action; and

 

the failure of any Receivable included in the calculation of the Net Receivables
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

 

Increased Cost and Reduced Return.

 

If after May 10, 2002 with respect to any Funding Source relating to the Bank
One Conduit, or after the date hereof with respect to any other Funding Source,
any such Funding Source shall be charged any fee, expense or increased cost on
account of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy), any accounting
principles or any change in any of the foregoing, or any change in the
interpretation or administration thereof by the Financial Accounting Standards
Board (“FASB”), any governmental authority, any central bank or any comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority or agency: (i) that subjects any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or a Funding Source’s
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Funding Source of any
amounts payable under any Funding

 

51



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction. For
the avoidance of doubt, if the issuance of FASB Interpretation No. 46, or any
other change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of any Conduit or Seller with the assets
and liabilities of the Agent, any Purchaser Agent, any Financial Institution or
any other Funding Source, such event shall constitute a circumstance on which
such Funding Source may base a claim for reimbursement under this Section.

 

Other Costs and Expenses. Seller shall reimburse the Agent, each Purchaser Agent
and each Conduit on demand for all costs and out-of-pocket expenses in
connection with the preparation, negotiation, arrangement, execution, delivery,
enforcement and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, the cost of any Conduit’s auditors auditing the books, records and
procedures of Seller, reasonable fees and out-of-pocket expenses of legal
counsel for any Conduit, any Purchaser Agent and/or the Agent (which such
counsel may be employees of any Conduit, any Purchaser Agent or the Agent) with
respect thereto and with respect to advising any Conduit, any Purchaser Agent
and/or the Agent as to their respective rights and remedies under this
Agreement. Seller shall reimburse the Agent and each Purchaser Agent on demand
for any and all costs and expenses of the Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this

 

52



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Agreement following an Amortization Event. Seller shall reimburse each Conduit
on demand for all other costs and expenses incurred by such Conduit (“Other
Costs”), including, without limitation, the cost of auditing such Conduit’s
books by certified public accountants, the cost of rating the Commercial Paper
of such Conduit by independent financial rating agencies, and the reasonable
fees and out-of-pocket expenses of counsel for such Conduit or any counsel for
any shareholder of such Conduit with respect to advising such Conduit or such
shareholder as to matters relating to such Conduit’s operations.

 

Allocations. Each Conduit shall allocate the liability for Other Costs among
Seller and other Persons with whom such Conduit has entered into agreements to
purchase interests in receivables (“Other Sellers”). If any Other Costs are
attributable to Seller and not attributable to any Other Seller, Seller shall be
solely liable for such Other Costs. However, if Other Costs are attributable to
Other Sellers and not attributable to Seller, such Other Sellers shall be solely
liable for such Other Costs. All allocations to be made pursuant to the
foregoing provisions of this Article X shall be made by the applicable Conduit
in its sole and absolute discretion and shall be binding on Seller and the
Servicer.

 

ARTICLE 11)

THE AGENT

 

Authorization and Action. Each Purchaser hereby designates and appoints Bank One
to act as its agent hereunder and under each other Transaction Document, and
authorizes the Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Agent by the terms of this Agreement and the
other Transaction Documents together with such powers as are reasonably
incidental thereto. The Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in any other Transaction Document, or
any fiduciary relationship with any Purchaser, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for the Agent. In performing its functions and duties hereunder
and under the other Transaction Documents, the Agent shall act solely as agent
for the Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any Purchaser Agent or any of such Seller Party’s or Purchaser Agent’s
successors

 

53



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

or assigns. The Agent shall not be required to take any action that exposes the
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Purchaser hereby authorizes the Agent to authorize and
file each of the Uniform Commercial Code financing or continuations statements
(and amendments thereto and assignments or terminations thereof) on behalf of
such Purchaser (the terms of which shall be binding on such Purchaser).

 

Delegation of Duties. The Agent may execute any of its duties under this
Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Exculpatory Provisions. Neither the Agent nor any of its directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement or any
other Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers for any recitals, statements, representations or warranties made
by any Seller Party contained in this Agreement, any other Transaction Document
or any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. The Agent shall not be under any obligation to
any Purchaser to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Seller Parties. The Agent shall not be deemed to have
knowledge of any Amortization Event or Potential Amortization Event unless the
Agent has received notice from Seller or a Purchaser.

 

54



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Reliance by Agent. The Agent and each Purchaser Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any Seller Party),
independent accountants and other experts selected by the Agent. The Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Required Purchasers or all of the Purchasers,
as applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Purchasers, provided that unless and until the Agent shall
have received such advice, the Agent may take or refrain from taking any action,
as the Agent shall deem advisable and in the best interests of the Purchasers.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Required Purchasers or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers.

 

Non-Reliance on Agent and Other Purchasers. Each Purchaser expressly
acknowledges that neither the Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Agent hereafter taken, including,
without limitation, any review of the affairs of any Seller Party, shall be
deemed to constitute any representation or warranty by the Agent. Each Purchaser
represents and warrants to the Agent that it has and will, independently and
without reliance upon the Agent or any other Purchaser and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of each Seller Party and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

 

Reimbursement and Indemnification. Each Financial Institution and each Purchaser
Agent agrees to reimburse and indemnify the Agent and its officers, directors,
employees, representatives and agents ratably based on the ratio of each such
indemnifying Financial Institution’s Commitment to the aggregate Commitment (or,
in the case of an indemnifying Purchaser Agent, ratably based on the
Commitment(s) of each Financial Institution in such Purchaser Agent’s Purchaser
Group to the aggregate Commitment), to the extent not paid or reimbursed by the

 

55



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Seller Parties (i) for any amounts for which the Agent, acting in its capacity
as Agent, is entitled to reimbursement by the Seller Parties hereunder and (ii)
for any other expenses incurred by the Agent, in its capacity as Agent and
acting on behalf of the Purchasers, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.

 

Agent in its Individual Capacity. The Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Seller Party or any Affiliate of any Seller Party as though the Agent were not
the Agent hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Related Financial Institution,” “Purchaser,” “Financial
Institutions,” “Related Financial Institutions” and “Purchasers” shall include
the Agent in its individual capacity.

 

Successor Agent. The Agent may, upon 10 Business Days’ notice to Seller and the
Purchasers, and the Agent will, upon the direction of all of the Purchasers
(other than the Agent, in its individual capacity) resign as Agent. If the Agent
shall resign, then the Required Purchasers during such five-day period shall
appoint from among the Purchasers and the Purchaser Agents a successor agent. If
for any reason no successor Agent is appointed by the Required Purchasers during
such five-day period, then effective upon the termination of such five-day
period, the Purchasers shall perform all of the duties of the Agent hereunder
and under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

 

56



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE 12)

ASSIGNMENTS; PARTICIPATIONS

 

Assignments. i) Seller, the Servicer, the Agent, each Purchaser Agent and each
Purchaser hereby agree and consent to the complete or partial assignment by any
Conduit of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to any Funding Source pursuant to any Funding
Agreement or to any other Person, and upon such assignment, such Conduit shall
be released from its obligations so assigned; provided, that, in the case of any
assignment by the SunTrust Conduit, the Rating Agencies then rating the
Commercial Paper notes of the SunTrust Conduit shall have received a notice of
such assignment. Further, Seller, the Servicer, the Agent, each Purchaser Agent
and each Purchaser hereby agree that any assignee of any Conduit of this
Agreement or of all or any of the Purchaser Interests of any Conduit shall have
all of the rights and benefits under this Agreement as if the term “Conduit”
explicitly referred to and included such party (provided that (i) the Purchaser
Interests of any such assignee that is a Conduit or a commercial paper conduit
shall accrue CP Costs based on such Conduit’s Conduit Costs or on such
commercial paper conduit’s cost of funds, respectively, and (ii) the Purchaser
Interests of any other such assignee shall accrue Financial Institution Yield
pursuant to Section 4.1), and no such assignment shall in any way impair the
rights and benefits of any Conduit hereunder. Neither Seller nor the Servicer
shall have the right to assign its rights or obligations under this Agreement.

 

Any Financial Institution may at any time and from time to time assign to one or
more Persons (“Purchasing Financial Institutions”) all or any part of its rights
and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, that, in the case of any assignment by any
Financial Institution in the SunTrust Conduit’s Purchaser Group, the Rating
Agencies then rating the Commercial Paper notes of the SunTrust Conduit shall
have received a notice of such assignment. The consent of the Conduit in such
selling Financial Institution’s Purchaser Group shall be required prior to the
effectiveness of any such assignment. Each assignee of a Financial Institution
must (i) have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Services and P-1 by Moody’s Investors Service, Inc. and (ii) agree to
deliver to the Agent, promptly following any request therefor by the Agent or
the Conduit in such selling Financial Institution’s Purchaser Group, an
enforceability opinion in form and substance satisfactory to the Agent and such
Conduit. Upon delivery of the executed Assignment Agreement to

 

57



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the Agent, such selling Financial Institution shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by Seller, the Purchasers, the Purchaser Agents or the Agent shall be
required.

 

Each of the Financial Institutions agrees that in the event that it shall cease
to have a short-term debt rating of A-1 or better by Standard & Poor’s Ratings
Services and P-1 by Moody’s Investors Service, Inc. (an “Affected Financial
Institution”), such Affected Financial Institution shall be obliged, at the
request of the Conduit in such Affected Financial Institution’s Purchaser Group
or the Agent, to assign all of its rights and obligations hereunder to (x)
another Financial Institution in such Affected Financial Institution’s Purchaser
Group or (y) another funding entity nominated by the Agent and acceptable to the
Conduit in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Financial Institution Yield owing to the Financial
Institutions in such Affected Financial Institution’s Purchaser Group and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of the Financial Institutions in such
Affected Financial Institution’s Purchaser Group.

 

Participations. Any Financial Institution may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Pro Rata Share of the Purchaser Interests of the
Financial Institutions in such Financial Institution’s Purchaser Group or any
other interest of such Financial Institution hereunder. Notwithstanding any such
sale by a Financial Institution of a participating interest to a Participant,
such Financial Institution’s rights and obligations under this Agreement shall
remain unchanged, such Financial Institution shall remain solely responsible for
the performance of its obligations hereunder, and each Seller Party, each
Conduit, each other Financial Institution, each Purchaser Agent and the Agent
shall continue to deal solely and directly with such Financial Institution in
connection with such Financial Institution’s rights and

 

58



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).

 

ARTICLE 13)

PURCHASER AGENTS

 

Purchaser Agents. Each Purchaser Group may (but is not required to) designate
and appoint a “Purchaser Agent” hereunder which Purchaser Agent shall become a
party to this Agreement and shall authorize such Purchaser Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
the Purchaser Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto. Unless
otherwise notified in writing to the contrary by the applicable Purchaser, the
Agent and the Seller Parties shall provide all notices and payments specified to
be made by the Agent or any Seller Party to a Purchaser hereunder to such
Purchaser’s Purchaser Agent, if any, for the benefit of such Purchaser, instead
of to such Purchaser. Each Purchaser Agent may perform any of the obligations
of, or exercise any of the rights of, any member of its Purchaser Group and such
performance or exercise shall constitute performance of the obligations of, or
exercise of the rights of, such member hereunder. In performing its functions
and duties hereunder and under the other Transaction Documents, each Purchaser
Agent shall act solely as agent for the Purchasers in such Purchaser Agent’s
Purchaser Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any other Purchaser or
any Seller Party or any of such Purchaser’s or Seller Party’s successors or
assigns. The appointment and authority of each Purchaser Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
member of the SunTrust Conduit’s Purchaser Group hereby designates SunTrust
Capital Markets, Inc., and SunTrust Capital Markets, Inc. hereby agrees to
perform the duties and obligations of, such Purchaser Group’s Purchaser Agent.

 

59



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE 14)

MISCELLANEOUS

 

Waivers and Amendments. i) No failure or delay on the part of the Agent, any
Purchaser Agent or any Purchaser in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
or remedies provided by law. Any waiver of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given.

 

No provision of this Agreement may be amended, supplemented, modified or waived
except in writing in accordance with the provisions of this Section 14.1(b).
Each Conduit, Seller, each Purchaser Agent and the Agent, at the direction of
the Required Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that with respect to any
material modification or waiver, the Rating Agencies then rating the Commercial
Paper notes of the SunTrust Conduit shall have confirmed that the ratings of the
Commercial Paper notes of the SunTrust Conduit will not be downgraded or
withdrawn as a result of such modification or waiver; and provided, further,
that no such modification or waiver shall:

 

without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to the Agent for the benefit of
the Purchasers, (D) except pursuant to Article XII hereof, change the amount of
the Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of any Funding Agreement), (E) amend,
modify or waive any provision of the definition of Required Purchasers, Section
4.6, this Section 14.1(b) or Section 14.6, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Concentration Limit,” “Eligible
Receivable,” “Credit

 

60



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Enhancement,” “Hedging Agreement” “Hedge Provider” or “Net Receivables Balance”
or (H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or

 

without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

 

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, the Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) the Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and the Agent.

 

Notices. Except as provided in this Section 14.2, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective (1)
if given by telecopy, upon the receipt thereof, (2) if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (3) if given by any other means, when received at
the address specified in this Section 14.2. Seller hereby authorizes the Agent
and the Purchasers to effect purchases and Tranche Period and Discount Rate
selections based on telephonic notices made by any Person whom the Agent or
applicable Purchaser in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent and each applicable Purchaser a
written confirmation of each telephonic notice signed by an authorized officer
of Seller; provided, however, the absence of

 

61



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

such confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent and/or the applicable
Purchaser, the records of the Agent and/or the applicable Purchaser shall govern
absent manifest error.

 

Ratable Payments. If any Purchaser, whether by setoff or otherwise, has payment
made to it with respect to any portion of the Aggregate Unpaids owing to such
Purchaser (other than payments received pursuant to Section 10.2 or 10.3) in a
greater proportion than that received by any other Purchaser entitled to receive
a ratable share of such Aggregate Unpaids, such Purchaser agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of such
Aggregate Unpaids held by the other Purchasers so that after such purchase each
Purchaser will hold its ratable proportion of such Aggregate Unpaids; provided
that if all or any portion of such excess amount is thereafter recovered from
such Purchaser, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.

 

Protection of Ownership Interests of the Purchasers. i) Seller agrees that from
time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may be necessary or
desirable, or that the Agent may request, to perfect, protect or more fully
evidence the Purchaser Interests, or to enable the Agent or the Purchasers to
exercise and enforce their rights and remedies hereunder. Without limiting the
foregoing, Seller will, upon the request of the Agent, file such financing or
continuation statements, or amendments thereto or assignments thereof, and
execute and file such other instruments and documents, that may be necessary or
desirable, or that the Agent may reasonably request, to perfect, protect or
evidence such Purchaser Interests. At any time following the occurrence of an
Amortization Event, the Agent may, or the Agent may direct Seller or the
Servicer to, notify the Obligors of Receivables, at Seller’s expense, of the
ownership or security interests of the Purchasers under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Agent or its designee. Seller or the
Servicer (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.

 

If any Seller Party fails to perform any of its obligations hereunder, the Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the

 

62



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Agent at any time and from time to time in the sole and absolute discretion of
the Agent, and appoints the Agent as its attorney-in-fact, to act on behalf of
such Seller Party (i) to authorize and/or execute on behalf of such Seller Party
as debtor and to file financing or continuation statements (and amendments
thereto and assignments thereof) necessary or desirable in the Agent’s sole and
absolute discretion to perfect and to maintain the perfection and priority of
the interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole and absolute discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable. The authorization by each Seller Party set forth in the second
sentence of this Section 14.4(b) is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including, without limitation, Section 9-509 thereof.

 

Confidentiality. i) Each Seller Party, the Agent, each Purchaser Agent and each
Purchaser shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to the Agent, each Purchaser Agent, each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party, the Agent, such Purchaser Agent and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s, the Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.

 

Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions, the Purchaser Agents or the Conduits
by each other, (ii) by the Agent, the Purchaser Agents or the Purchasers to any
prospective or actual assignee or participant of any of them and (iii) by the
Agent, any Purchaser Agent or any Conduit to any rating agency, Funding Source,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to any Conduit or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which Bank One or
any Purchaser Agent acts as the administrative agent and to any officers,
directors, employees,

 

63



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of and agrees to maintain the confidential nature of such
information. In addition, the Purchasers, the Purchaser Agents and the Agent may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

 

Bankruptcy Petition. Seller, the Servicer, the Agent, each Purchaser Agent and
each Purchaser hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

 

Limitation of Liability. Except with respect to any claim arising out of the
willful misconduct or gross negligence of any Conduit, the Agent, any Purchaser
Agent, any Funding Source or any Financial Institution, no claim may be made by
any Seller Party or any other Person against any Conduit, the Agent, any
Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

 

CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING

 

64



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY PURCHASER
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT, ANY PURCHASER AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.

 

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

Integration; Binding Effect; Survival of Terms.

 

This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

65



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy) and shall inure to the benefit of the Hedge Providers (if
any) and its successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification and payment provisions of Article X, and Sections
14.5 and 14.6 shall be continuing and shall survive any termination of this
Agreement.

 

Counterparts; Severability; Section References. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Bank One Roles and Purchaser Agent Roles.

 

Each of the Purchasers and Purchaser Agents acknowledges that Bank One acts, or
may in the future act, (i) as administrative agent for the Bank One Conduit or
any Financial Institution in the Bank One Conduit’s Purchaser Group, (ii) as
issuing and paying agent for certain Commercial Paper, (iii) to provide credit
or liquidity enhancement for the timely payment for certain Commercial Paper and
(iv) to provide other services from time to time for the Bank One Conduit or any
Financial Institution in the Bank One Conduit’s Purchaser Group (collectively,
the “Bank One Roles”). Without limiting the generality of this Section 14.13,
each Purchaser and each Purchaser Agent hereby acknowledges and consents to any
and all Bank One Roles and agrees that in connection with any Bank One Role,
Bank One may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for the Bank One Conduit.

 

66



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Each of the Purchasers acknowledges that each Purchaser Agent acts, or may in
the future act, (i) as administrative agent for the Conduit in such Purchaser
Agent’s Purchaser Group or any Financial Institution in such Purchaser Agent’s
Purchaser Group, (ii) as issuing and paying agent for certain Commercial Paper,
(iii) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (iv) to provide other services from time to time
for the Conduit in such Purchaser Agent’s Purchaser Group or any Financial
Institution in such Purchaser Agent’s Purchaser Group (collectively, the
“Purchaser Agent Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Purchaser Agent
Roles and agrees that in connection with any Purchaser Agent Role, the
applicable Purchaser Agent may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as agent for the Conduit in such Purchaser Agent’s Purchaser Group.

 

Characterization. i) It is the intention of the parties hereto that each
purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser, each Purchaser Agent and the Agent for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by any Purchaser, any Purchaser Agent or
the Agent or any assignee thereof of any obligation of Seller or any Originator
or any other Person arising in connection with the Receivables, the Related
Security, or the related Contracts, or any other obligations of Seller or any
Originator.

 

In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each P.O. Box, each
Collection Account, all Related Security, all other rights and payments relating
to such

 

67



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent, the Purchaser Agents and the Purchasers shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

 

Excess Funds. Each of Seller, the Servicer, each Purchaser, each Purchaser Agent
and the Agent agrees that each Conduit shall be liable for any claims that such
party may have against such Conduit only to the extent that such Conduit has
funds in excess of those funds necessary to pay matured and maturing Commercial
Paper and to the extent such excess funds are insufficient to satisfy the
obligations of such Conduit hereunder, such Conduit shall have no liability with
respect to any amount of such obligations remaining unpaid and such unpaid
amount shall not constitute a claim against such Conduit. Any and all claims
against any Conduit shall be subordinate to the claims against such Conduit of
the holders of Commercial Paper and any Person providing liquidity support to
such Conduit.

 

Assignment of Bank One Conduit’s Interests under the Original Agreement. In
furtherance of, and without limiting any other provision of, this Agreement and
the transactions contemplated hereby, the parties hereto hereby effect the
following assignment and assumption: At or before 12:00 noon (Chicago time) on
the date hereof the SunTrust Conduit shall pay to the Bank One Conduit, in
immediately available funds, an amount equal to $48,360,706.90, representing
28.571428571% of the outstanding Capital of the Bank One Conduit’s Purchaser
Interests (such amount, being hereinafter referred to as the “SunTrust
Capital”); whereupon, the Bank One Conduit shall be deemed to have sold,
transferred and assigned to the SunTrust Conduit, without recourse,
representation or warranty, and the SunTrust Conduit shall be deemed to have
hereby irrevocably taken, received and assumed from the Bank One Conduit, the
SunTrust Capital and all related rights and obligations hereunder, under the
Original Agreement and under the other Transaction Documents.

 

Confirmation and Ratification of Terms.

 

Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Original Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.

 

68



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.

 

(c) The effect of this Agreement is to amend and restate the Original Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Original Agreement and
continue to exist in this Agreement without any written waiver of any such
rights, benefits or provisions prior to the date hereof, then such rights,
benefits or provisions are acknowledged to be and to continue to be effective
from and after May 10, 2002. This Agreement is not a novation.

 

(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Original Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Original Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.

 

(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Financial Institution Yield, CP Costs, fees, expenses or
otherwise under or pursuant to the Original Agreement, immediately prior to the
effectiveness of this Agreement shall be owing as or for Capital, Financial
Institution Yield, CP Costs, fees, expenses or otherwise, respectively, under or
pursuant to this Agreement.

 

(Signature Pages Follow)

 

69



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.

 

PDC FUNDING COMPANY, LLC By:  

 

--------------------------------------------------------------------------------

Name:   Jeffrey J. Stang Title:   Vice President and Treasurer Address:   1031
Mendota Heights Road     St. Paul, MN 55120     Attn: Chief Financial Officer  
  Facsimile: (651) 686-8984 PATTERSON COMPANIES, INC.,
as Servicer By:  

 

--------------------------------------------------------------------------------

Name:   R. Stephen Armstrong Title:   Executive Vice President, Chief Financial
Officer and Treasurer Address:   1031 Mendota Heights Road     St. Paul, MN
55120     Attn: Chief Financial Officer     Facsimile: (651) 686-8984

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

PREFERRED RECEIVABLES FUNDING

CORPORATION

By:  

 

--------------------------------------------------------------------------------

Authorized Signer Address:   c/o Bank One, NA (Main Office Chicago), as Agent  
  Asset Backed Finance     Suite IL1-0079     1 Bank One Plaza     Chicago,
Illinois 60670-0079     Facsimile: (312) 732-1844 BANK ONE, NA (MAIN OFFICE
CHICAGO), as a Financial Institution and as Agent By:  

 

--------------------------------------------------------------------------------

Name:   George S. Wilkins Title:   Vice President Address:   Bank One, NA (Main
Office Chicago)     Asset Backed Finance     Mail Code IL1-0594     1 Bank One
Plaza     Chicago, Illinois 60670-0594     Facsimile: (312) 732-4487

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

THREE PILLARS FUNDING LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:   Three Pillars Funding LLC     c/o SunTrust
Capital Markets, Inc.     24th Floor, MC3950     303 Peachtree Street    
Atlanta, Georgia 30308     Attention: ABS Surveillance     Facsimile: (404)
813-5000 SUNTRUST BANK, as a Financial Institution By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:   SunTrust Bank     201 Fourth Avenue, North    
Nashville, TN 37219     Attention: Brooks Hubbard     Facsimile: (615) 748-5269

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SUNTRUST CAPITAL MARKETS, INC., as a Purchaser Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:   SunTrust Capital Markets, Inc.     24th Floor,
MC3950     303 Peachtree Street     Atlanta, Georgia 30308     Attention: ABS
Surveillance     Facsimile: (404) 813-5000

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“AbilityOne Acquisition” means the acquisition by PDCo or a Subsidiary or
Subsidiaries of PDCo of all of the capital stock of AbilityOne Products Corp., a
Delaware corporation, on the terms and conditions set forth in that certain
Agreement and Plan of Merger dated as of August 15, 2003, by and among PDCo,
RETEP, Inc., AbilityOne Products Corp. and AbilityOne II, L.L.C., as
representative of the company stockholders, as in effect on September 12, 2003
and without giving effect to any subsequent amendment or modification thereto.

 

“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder with respect to the SunTrust Conduit means the period from (and
including) the date of the initial purchase by such Conduit hereunder to (and
including) the last day of the Fiscal Month thereafter.

 

“ACH Receipts” means funds received in respect of Automatic Debit Collections.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after September 12, 2003, by which PDCo or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.

 

Exh. I–1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent’s Account” has the meaning set forth in Section 2.2(a).

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital, Hedging Obligations and all other unpaid Obligations
(whether due or accrued) at such time.

 

“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States as of September 12, 2003, applied in a manner
consistent with that used in preparing the financial statements of PDCo
delivered to the Agent on September 12, 2003.

 

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business

 

Exh. I–2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Day immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (iii) the Business Day specified in a written notice from
the Agent following the occurrence of any other Amortization Event and, (iv) the
date which is 5 Business Days after the Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement.

 

“Amortization Event” has the meaning specified in Article IX.

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

 

“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.

 

“Balloon Payment Receivable” means a Receivable that arises under a Contract
that requires the final payment to be in an amount equal to 35% of the initial
balance of such Receivable.

 

“Bank One” means Bank One, NA (Main Office Chicago) in its individual capacity
and its successors and assigns.

 

“Bank One Conduit” means Preferred Receivables Funding Corporation and its
successors and assigns.

 

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or on a date other than the last date of the tranche period of the
applicable SunTrust Commercial Paper or (ii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated on a date
prior to the date on which it was originally scheduled to end; an amount equal
to the excess, if any, of (A) the CP Costs or Financial Institution Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper determined by the applicable
Purchaser Agent or the Agent to relate to such Purchaser Interest (as
applicable) subsequent to the date of such reduction, assignment, transfer,
funding or termination of the Capital of such Purchaser Interest

 

Exh. I–3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

if such reduction, assignment, transfer, funding or termination had not
occurred, over (B) the sum of (x) to the extent all or a portion of such Capital
is allocated to another Purchaser Interest, the amount of CP Costs or Financial
Institution Yield actually accrued during the remainder of such period on such
Capital for the new Purchaser Interest, and (y) to the extent such Capital is
not allocated to another Purchaser Interest, the income, if any, actually
received net of any costs of redeployment of funds during the remainder of such
period by the holder of such Purchaser Interest from investing the portion of
such Capital not so allocated. In the event that the amount referred to in
clause (B) exceeds the amount referred to in clause (A), the relevant Purchaser
or Purchasers agree to pay to Seller the amount of such excess. All Broken
Funding Costs shall be due and payable hereunder upon demand.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

 

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Purchaser, as
applicable, which in each case are applied to reduce such Capital in accordance
with the terms and conditions of this Agreement; provided that such Capital
shall be restored (in accordance with Section 2.5) in the amount of any
Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Servicer or (ii) PDCo ceases to own, directly or indirectly, 100% of the
outstanding membership units of Seller or 100% of the outstanding capital stock
of any Originator.

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to

 

Exh. I–4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

which the Obligor thereof, if a natural person, is deceased, (iii) which,
consistent with the Credit and Collection Policy, would be written off Seller’s
books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for 180 days or more from the original due date for such payment.

 

“Collection Account” means, collectively, each First-Tier Account and the
Second-Tier Account.

 

“Collection Account Agreement” means (i) with respect to each Lock-Box or
Collection Account, an agreement, substantially in the form of Exhibit VI, among
an Originator (if applicable), Seller, the Agent and a Collection Bank, or any
similar or analogous agreement among an Originator, Seller, the Agent and a
Collection Bank and (ii) with respect to each P.O. Box, a Postal Notice, in each
case as such document may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank, or any similar or analogous
notice from the Agent to a Collection Bank.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable and all payments received pursuant to
the Hedging Agreements.

 

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.

 

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller and to the
extent that the Conduit in its Purchaser Group declines to purchase such
Purchaser Interests, in an amount not to exceed (i) in the aggregate, the amount
set forth opposite such Financial Institution’s name on Schedule A to this
Agreement, as such

 

Exh. I–5



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

amount may be modified in accordance with the terms hereof (including, without
limitation, any termination of Commitments pursuant to Section 4.6 hereof) and
(ii) with respect to any individual purchase hereunder, its Pro Rata Share of
the Purchase Price therefor.

 

“Concentration Limit” means, at any time, for any Obligor, 2% of the aggregate
Outstanding Balance of all Eligible Receivables, or such other amount (a
“Special Concentration Limit”) for such Obligor designated by the Agent and
consented to by each Purchaser Agent; provided, that in the case of an Obligor
and any Affiliate of such Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliate are one Obligor; and provided, further,
that the Agent may, upon not less than three Business Days’ notice to Seller,
cancel any Special Concentration Limit.

 

“Conduit” has the meaning set forth in the preamble to this Agreement.

 

“Conduit Costs” means:

 

(i) for any Purchaser Interest purchased by the Bank One Conduit, an amount
equal to the Capital of such Purchaser Interest multiplied by a per annum rate
equivalent to the “weighted average cost” (as defined below) related to the
issuance of indexed Commercial Paper of such Conduit that is allocated, in whole
or in part, to fund such Capital (and which may also be allocated in part to the
funding of other assets of such Conduit); provided, however, that if any
component of such rate is a discount rate, in calculating such rate for such
Capital for such date, the rate used to calculate such component of such rate
shall be a rate resulting from converting such discount rate to an interest
bearing equivalent rate per annum. As used in this definition, the “weighted
average cost” shall consist of (x) the actual interest rate paid to purchasers
of indexed Commercial Paper issued by such Conduit, (y) the costs associated
with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by such Conduit, including to fund small or odd dollar amounts that are
not easily accommodated in the commercial paper market; and

 

(ii) for any Purchaser Interest purchased by the SunTrust Conduit, an amount
equal to the sum of (A) discount accrued on the SunTrust Commercial Paper on
such day at the rate or, if more than one rate, the weighted average of the
rates, determined by converting to an interest-bearing equivalent rate per annum
the

 

Exh. I–6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

discount rate (or rates) at which the SunTrust Commercial Paper outstanding on
such day has been or may be sold by any placement agent or commercial paper
dealer selected by the Purchaser Agent for the SunTrust Conduit’s Purchaser
Group, plus (ii) any and all accrued commissions and charges of placement agents
and dealers, and issuing and paying agent fees incurred, in respect of such
SunTrust Commercial Paper for such day.

 

“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Conduit’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including, without limitation, Section
4.6(b)) and (ii) with respect to any individual purchase hereunder, its Pro Rata
Share of the Purchase Price therefor.

 

“Consent Notice” has the meaning set forth in Section 4.6(a).

 

“Consent Period” has the meaning set forth in Section 4.6(a).

 

“Consolidated Adjusted EBITDA” means, as to any Person for any period, the sum
of Consolidated EBIT for such period plus consolidated depreciation and
amortization for such period. For Persons acquired by PDCo or any of its
Subsidiaries during the relevant measurement period, their EBITDA results will
be included in the calculation of Consolidated Adjusted EBITDA as if those
Persons were owned by PDCo or such Subsidiary for the entire reporting period.
Consolidated Adjusted EBITDA will be calculated on a rolling four-quarter basis.

 

“Consolidated EBIT” means, as to any Person and with reference to any period,
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and (ii)
expense for federal, state, local and foreign income and franchise taxes paid or
accrued, all calculated for such Person and its Subsidiaries on a consolidated
basis.

 

“Consolidated Interest Expense” means, as to any Person and with reference to
any period, the interest expense of such Person and its Subsidiaries calculated
on a consolidated basis for such period including, without limitation, such
interest expense as may be attributable to capitalized leases, receivables
transaction financing costs, the discount or implied interest component of
off-balance sheet liabilities, all commissions, discounts and other fees and
charges owed with respect to letters of credit and net mark-to-market exposure.

 

Exh. I–7



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Consolidated Net Income” means as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis for such period, excluding any non-cash charges or gains
which are unusual, non-recurring or extraordinary.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity (including capital stock, additional
paid-in capital and retained earnings) of PDCo and its Subsidiaries determined
in accordance with Agreement Accounting Principles.

 

“Consolidated Total Debt” means (i) all indebtedness of PDCo and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles, plus, without duplication (ii)
the face amount of all outstanding letters of credit in respect of which PDCo or
any Subsidiary has any reimbursement obligation and the principal amount of all
Contingent Obligations of PDCo and its Subsidiaries, plus obligations associated
with capitalized leases, plus obligations arising from the sale of accounts
receivable and other forms of off-balance sheet financing, including Off-Balance
Sheet Liabilities.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

Exh. I–8



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Conduit as determined in
accordance with the definition of Conduit Costs.

 

“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date of the Original Agreement and summarized in
Exhibit VIII hereto, as modified from time to time in accordance with this
Agreement.

 

“Credit Enhancement” means, on any date, an amount equal to (i) the Net
Receivables Balance as of the close of business of the Servicer on such date,
multiplied by the greater of (x) 10% and (y) 3 times the Default Ratio.

 

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller or any Originator (other than cash Collections on account of
the Receivables) or (y) reduced or canceled as a result of a setoff in respect
of any claim by any Person (whether such claim arises out of the same or a
related transaction or an unrelated transaction), (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable or (iii) the Related Equipment for any Receivable is Repossessed
and sold for less than the fair market value of such Related Equipment, Seller
shall be deemed to have received a Collection of such Receivable in the amount
of (A) such reduction or cancellation in the case of clause (i) above, (B) the
entire Outstanding Balance in the case of clause (ii) above and (C) the
difference between the fair market value of the Repossessed Related Equipment
and the gross proceeds received upon the sale of such Repossessed Related
Equipment in the case of clause (iii) above.

 

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Prime Rate.

 

“Default Ratio” means, as of the last day of each Fiscal Month, a percentage
equal to: (i) the aggregate Outstanding Balance of all Defaulted Receivables on
such day, divided by (ii) the aggregate Outstanding Balance of all Receivables
on such day.

 

Exh. I–9



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 121 days or more from the original due date for such
payment.

 

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

 

“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.

 

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

 

“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.

 

“Discounted Receivable” means a Receivable that arises under a Contract pursuant
to which the first installment payment thereunder is not required to be made
prior to 120 days after the contract inception.

 

“EagleSoft Computer Receivable” means a Receivable originated by PDSI that
arises from the sale or financing of computer hardware equipment by PDSI.

 

“EagleSoft Software Receivable” means a Receivable originated by PDSI that
arises from the sale, licensing or financing of computer software by PDSI.

 

“EagleSoft Software Receivable Discounted Balance” means, at any time, with
respect to any EagleSoft Software Receivable, the discounted Outstanding Balance
of such Receivable, which Outstanding Balance shall be discounted using a
discount rate of 10%.

 

Exh. I–10



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Eligible Receivable” means, at any time, a Receivable:

 

(1) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency,

 

(2) the Obligor of which is not, and has not been, the Obligor of any
Charged-Off Receivable or any Defaulted Receivable,

 

(3) that is not a Charged-Off Receivable or a Defaulted Receivable,

 

(4) that is not a Delinquent Receivable,

 

(5) that arises under a Contract that has not had any payment or other terms of
such Contract extended, modified or waived, unless such Receivable is a Modified
Receivable,

 

(6) that is an “account” or “chattel paper” within the meaning of Article 9 of
the UCC of all applicable jurisdictions,

 

(7) that is denominated and payable only in United States dollars in the United
States,

 

(8) that arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by the Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,

 

(9) that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract
and (B) does not contain a confidentiality provision that purports to

 

Exh. I–11



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,

 

(10) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,

 

(11) that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

 

(12) that satisfies all applicable requirements of the Credit and Collection
Policy,

 

(13) that was generated in the ordinary course of the applicable Originator’s
business,

 

(14) that arises solely from the sale, licensing or financing of goods or the
provision of services to the related Obligor by the applicable Originator, and
not by any other Person (in whole or in part),

 

(15) as to which the Agent has not notified Seller that the Agent has determined
that such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to the Agent,

 

(16) that is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),

 

Exh. I–12



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(17) that, (a) if such Receivable is a Discounted Receivable, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 63 months after the date such Receivable was
originated; (b) if such Receivable is an EagleSoft Computer Receivable or
EagleSoft Software Receivable, the related Contract requires that payment in
full of the Outstanding Balance of such Receivable be made not later than 39
months after the date such Receivable was originated; and (c) otherwise, the
related Contract requires that payment in full of the Outstanding Balance of
such Receivable be made not later than 60 months after the date such Receivable
was originated,

 

(18) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

 

(19) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,

 

(20) that arises under a Contract that requires the Outstanding Balance of such
Receivable to be paid in equal consecutive monthly installments, unless such
Receivable is a Balloon Payment Receivable,

 

(21) that, if such Receivable is a Veterinary Receivable, the Outstanding
Balance thereof, when added to the Outstanding Balance of all other Veterinary
Receivables, does not exceed 5% of the aggregate Outstanding Balance of all
Receivables,

 

(22) that, if such Receivable is a Balloon Payment Receivable, the Outstanding
Balance thereof, when added to the Outstanding Balance of all other Balloon
Payment Receivables, does not exceed 5% of the aggregate Outstanding Balance of
all Receivables,

 

(23) that, if such Receivable is an EagleSoft Software Receivable, the
Outstanding Balance thereof, when added to the Outstanding Balance of all other
EagleSoft Software Receivables, does not exceed 15% of the aggregate Outstanding
Balance of all Receivables,

 

Exh. I–13



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(24) that, if such Receivable is an EagleSoft Computer Receivable, the
Outstanding Balance thereof, when added to the Outstanding Balance of all other
EagleSoft Computer Receivables, does not exceed 10% of the aggregate Outstanding
Balance of all Receivables,

 

(25) that, if such Receivable is a Modified Receivable, the Outstanding Balance
thereof, when added to the Outstanding Balance of all other Modified
Receivables, does not exceed 5% of the aggregate Outstanding Balance of all
Receivables,

 

(26) that if such Receivable is a Discounted Receivable, the Outstanding Balance
thereof when added to the Outstanding Balance of all other such Discounted
Receivables, does not exceed 20% of the aggregate Outstanding Balance of all
Receivables,

 

(27) that, together with the related Contract, has not been sold, assigned or
pledged by the applicable Originator or Seller, except pursuant to the terms of
the Receivables Sale Agreement and this Agreement,

 

(28) that if such Receivable is an EagleSoft Software Receivable, the Obligor
thereof has made at least three payments on such Receivable,

 

(29) [Intentionally omitted],

 

(30) the Obligor of which is not the Obligor of other Receivables with an
aggregate Outstanding Balance in excess of $350,000,

 

(31) with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by the
Servicer as bailee of the Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto, and

 

(32) that excludes residual value and any maintenance component.

 

Exh. I–14



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Excess Spread” means, as of the last day of any Fiscal Month, the sum of (i)
the weighted average annual percentage rate accruing on the Receivables, minus
(ii) 1%, minus (iii) if the Hedging Agreements shall have been entered into in
accordance with Section 7.3, the applicable Hedge Fixed Rate and otherwise, a
per annum percentage that is the percentage equivalent of the CP Costs accrued
during such Fiscal Month or the Financial Institution Yield accrued during such
month (as applicable), minus (iv) the Program Fee Rate (as defined in each Fee
Letter), minus (v) the Facility Fee Rate (as defined in each Fee Letter).

 

“Facility Account” means the account numbered 1109495 maintained by Seller in
the name of “PDC Funding Company, LLC” at Bank One, together with any successor
account or sub-account.

 

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means each of (i) the second amended and restated letter agreement
dated as of October 7, 2004 among Seller, the Bank One Conduit, the Agent and
J.P. Morgan Securities Inc., and (ii) the letter agreement dated as of the date
hereof among Seller, SunTrust Capital Markets Inc., the SunTrust Conduit and

 

Exh. I–15



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SunTrust, in each case, as such letter may be amended, restated, supplemented or
otherwise modified and in effect from time to time.

 

“Finance Charge Collections” means Collections consisting of Finance Charges.

 

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“Financial Institution Yield” means for each respective Tranche Period relating
to any Purchaser Interests of any of the Financial Institutions, an amount equal
to the product of the applicable Discount Rate for such Purchaser Interest
multiplied by the Capital of such Purchaser Interest for each day elapsed during
such Tranche Period, annualized on a 360 day basis.

 

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

 

“First Tier Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, by means of automatic funds transfer
(other than the Second-Tier Account) and which is listed on Exhibit IV.

 

“Fiscal Month” means any of the thirteen consecutive four week or five week
accounting periods used by PDCo for accounting purposes which begin on the
Sunday after the last Saturday in April of each year and ending on the last
Saturday in April of the next year.

 

“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.

 

“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.

 

Exh. I–16



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any amount described in Section 9.1(f), (m)
or (n), the Agent and Seller shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such amounts with
the intent of having the respective positions of the Agent and the Purchasers
and Seller after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the amounts described in Sections 9.1(f), (m)
and (n) shall be calculated as if no such change in GAAP has occurred.

 

“Hedge Fixed Amount” means, with respect to each Conduit, and with respect to
each Settlement Period, an amount equal to the product of (i) the average
Capital outstanding during such Settlement Period of all Purchaser Interests of
all Purchasers in such Conduit’s Purchaser Group, times (ii) the applicable
Hedge Fixed Rate, times (iii) a fraction, the numerator of which is the number
of days in such Settlement Period and the denominator of which is 360.

 

“Hedge Fixed Rate” means, with respect to each Conduit, for any day during a
Settlement Period, the fixed rate payable under such Conduit’s Hedging Agreement
(without taking into account any netting provisions thereunder), as such rate
may be reset from time to time.

 

“Hedge Floating Amount” means, with respect to each Conduit, and with respect to
each Settlement Period, an amount equal to the product of (i) the average
Capital outstanding during such Settlement Period of all Purchaser Interests of
all Purchasers in such Conduit’s Purchaser Group, times (ii) the one-month LIBO
Rate applicable to such Capital during such Settlement Period, times (iii) a
fraction, the numerator of which is the number of days in such Settlement Period
and the denominator of which is 360.

 

“Hedge Provider” means (i) with respect to the Bank One Conduit, Bank One and
any replacement therefor selected by the Agent and Seller in accordance with
Section 7.3 and (ii) with respect to the SunTrust Conduit, SunTrust and any
replacement therefor selected by SunTrust, as Purchaser Agent, in accordance
with Section 7.3.

 

Exh. I–17



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Hedge Provider Downgrade” means the unsecured, unguaranteed, long-term debt
rating of any Hedge Provider under its then current Hedging Agreement, if any,
is reduced below A- or withdrawn by Standard & Poor’s Ratings Service or below
A3 or withdrawn by Moody’s Investors Service.

 

“Hedging Agreement” has the meaning set forth in Section 7.3.

 

“Hedging Obligations” means all amounts payable to a Hedge Provider under such
Hedge Provider’s Hedging Agreement, including, without limitation, the accrued
fixed amount under such Hedging Agreement and all breakage costs associated with
the termination of such Hedging Agreement.

 

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

“Independent Governor” shall mean a governor of Seller who is not at such time,
and has not been at any time during the preceding five (5) years, (A) a
director, officer, governor, manager, member, employee or affiliate of Seller,
any Patterson Entity, or any of their respective Subsidiaries or Affiliates, or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Governor or at any time thereafter while serving as an Independent
Governor) of any of the outstanding common membership units or capital stock, as
applicable, of Seller, any Patterson Entity, or any of their respective
Subsidiaries or Affiliates, having general voting rights.

 

“Intercreditor Agreement” means an intercreditor agreement by and among the
Agent, US Bank, as agent under the US Bank Contract Purchase Agreement, PDCo,
PDSI, Webster and Seller, as the same may be amended, restated supplemented or
otherwise modified from time to time.

 

Exh. I–18



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Leverage Ratio” means, as of the end of any of PDCo’s fiscal quarters, the
ratio of Consolidated Total Debt as of the end of such fiscal quarter to
Consolidated Adjusted EBITDA for the four consecutive fiscal quarters then
ended; provided, that the Leverage Ratio shall be calculated, with respect to
Acquisitions approved by the Agent, on a pro forma basis using historical
financial statements and containing reasonable adjustments satisfactory to the
Agent, broken down by fiscal quarter in PDCo’s reasonable judgment.

 

“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen LIBOR01 as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
LIBOR01 is not available to the Agent for any reason, the applicable LIBO Rate
for the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Bank One offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) 1.00% per
annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.

 

“Liquidity Termination Date” means April 14, 2005, as extended by mutual
agreement of Seller, the Agent, the Purchaser Agents and the Purchasers.

 

Exh. I–19



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Performance Provider to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

 

“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.

 

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent and each
Purchaser Agent pursuant to Section 8.5.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by (i) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor and (ii) the
excess of the aggregate Outstanding Balance of all Eligible Receivables that are
EagleSoft Software Receivables over the aggregate EagleSoft Software Receivable
Discounted Balance of all such Receivables.

 

“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).

 

“Obligations” shall have the meaning set forth in Section 2.1.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

Exh. I–20



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a capitalized lease, (iii) any liability
under any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, (iv) any receivables purchase or
financing facility or (v) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (v) all operating leases.

 

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

 

“Originated Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which Seller or an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale, licensing or financing of goods or the
rendering of services by an Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Originated Receivable
separate from an Originated Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be an Originated Receivable regardless of whether the
account debtor, any Originator or Seller treats such indebtedness, rights or
obligations as a separate payment obligation.

 

“Originator” means each of PDSI and Webster, in their respective capacities as
seller under the Receivables Sale Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

Exh. I–21



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Participant” has the meaning set forth in Section 12.2.

 

“Patterson Entity” means each of PDCo and each Originator and their respective
successors and assigns.

 

“PDCo” has the meaning set forth in the preamble to this Agreement.

 

“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation, together
with its successors and assigns.

 

“Performance Provider” means PDCo in its capacity as Provider under the
Performance Undertaking.

 

“Performance Undertaking” means that certain Performance Undertaking, dated as
of May 10, 2002, by Performance Provider in favor of Seller, substantially in
the form of Exhibit XI, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Permitted Investments” means (a) evidences of indebtedness maturing within
thirty days after the date of loan thereof, issued by, or guaranteed by the full
faith and credit of, the federal government of the United States, (b) repurchase
agreements with banking institutions or broker-dealers registered under the
Securities Exchange Act of 1934 which are fully secured by obligations of the
kind specified in clause (a), (c) money market funds (i) rated not lower than
the highest rating category from Moody’s Investors Service and “AAA m” or
“AAAm-g,” from Standard & Poor’s Rating Service or (ii) which are otherwise
acceptable to the Agent or (d) commercial paper issued by any corporation
incorporated under the laws of the United States and rated at least “A-1+” (or
the equivalent) by Standard & Poor’s Ratings Service and at least “P-1” (or the
equivalent) by Moody’s Investors Service.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“P.O. Box” means a locked postal box located in a United States post office to
which Obligors remit payments of Receivables.

 

Exh. I–22



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Postal Notice” means a notice from an Originator directing the United States
post office where any P.O. Box is located to transfer control of such P.O. Box
to the Agent, which notice shall be substantially in the form of Exhibit XII.

 

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Principal Collections” means Collections other than Finance Charge Collections.

 

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Sections 4.6, and (b) for each Conduit, a
percentage equal to (i) the Conduit Purchase Limit of such Conduit, divided by
(ii) the aggregate amount of all Conduit Purchase Limits of all Conduits
hereunder.

 

“Purchase Limit” means $350,000,000 as such amount may be modified in accordance
with the terms of Section 4.6(b).

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date, taking into account any other proposed Incremental Purchase
requested on the applicable purchase date, and (iii) the excess, if any, of the
Net Receivables Balance (less the Credit Enhancement) on the applicable purchase
date over the aggregate outstanding amount of Aggregate Capital determined as of
the date of the most recent Monthly Report, taking into account any other
proposed Incremental Purchase requested on the applicable purchase date.

 

Exh. I–23



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Purchaser Agent” has the meaning set forth in the preamble to this Agreement.

 

“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s), (ii)
each Financial Institution, a group consisting of such Financial Institution,
the Conduit for which such Financial Institution is a Related Financial
Institution, its Purchaser Agent and each other Financial Institution that is a
Related Financial Institution for such Conduit (if any) and (iii) each Purchaser
Agent, a group consisting of such Purchaser Agent and the Conduit and Related
Financial Institution(s) for which such Purchaser Agent is acting as Purchaser
Agent hereunder.

 

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

 

C

--------------------------------------------------------------------------------

NRB CE

 

where:

 

C

   =    the Capital of such Purchaser Interest.

CE

   =    the Credit Enhancement.

NRB

   =    the Net Receivables Balance.

 

Exh. I–24



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
Business Day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

 

“Purchasers” means each Conduit and each Financial Institution.

 

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

 

“Rating Agency” means, collectively, the nationally recognized rating agency or
agencies chosen by the SunTrust Conduit to rate its respective Commercial Paper
notes at any time, including, as of the date hereof, Moody’s Investors Service,
Inc. and Standard & Poor’s Ratings Services.

 

“Receivable” means at any time, each and every Originated Receivable that has
been identified for sale to Seller in any Sale Assignment (as defined in the
Receivables Sale Agreement), including all schedules thereto, delivered pursuant
to Section 1.1(a)(ii) of the Receivables Sale Agreement.

 

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of May 10, 2002, by and among the Originators and Seller, as amended by
Amendment No. 1 thereto, dated as of May 9, 2003, and as amended by the RSA
Amendment and as the same may be further amended, restated, supplemented or
otherwise modified from time to time.

 

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

“Related Equipment” means with respect to any Receivable, the goods sold or
licensed to or financed for the Obligor which sale, licensing or financing gave
rise to such Receivable and all financing statements or other filings with
respect thereto.

 

Exh. I-25



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(i) all of Seller’s interest in the Related Equipment or other inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,

 

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

 

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

 

(v) all Records related to such Receivable,

 

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Performance Undertaking,

 

(vii) all of Seller’s right, title and interest in and to each Lock-Box, P.O.
Box and Collection Account, and any and all agreements related thereto,

 

(viii) all of Seller’s right, title and interest in, to and under the Hedging
Agreements, and

 

(ix) all proceeds of any of the foregoing.

 

Exh. I-26



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Repossessed” means that, with respect to any Related Equipment, the applicable
Originator or its agent has obtained possession, control and dominion of such
Related Equipment from the related Obligor.

 

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 75% of the aggregate Commitments and
the Conduits with Conduit Purchase Limits in excess of 75% of the aggregate
amount of all Conduit Purchase Limits of all Conduits hereunder.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of membership units or in any junior class of membership units of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of membership units of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to the Originators or their Affiliates in reimbursement of
actual management services performed).

 

“RSA Amendment” means that certain Amendment No. 2 to Receivables Sale
Agreement, dated as of the date hereof, by and among the Originators and Seller.

 

“Second Tier Account” means the account numbered 1109735 maintained by Seller in
the name of “PDC Funding Company, LLC” at Bank One, together with any successor
account or sub-account.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

 

“Servicing Fee” has the meaning set forth in Section 8.6.

 

Exh. I-27



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Settlement Date” means (A) the 19th day of each calendar month, and (B) the
last day of the relevant Tranche Period in respect of each Purchaser Interest of
any Financial Institution; or, in each case, if such day is not a Business Day,
then the first Business Day thereafter.

 

“Settlement Period” means (A) in respect of each Purchaser Interest of any
Conduit, (i) at any time when the Hedge Agreements are not in full force and
effect, the immediately preceding Accrual Period and (ii) at any time when the
Hedge Agreements are in full force and effect, each period commencing on (and
including) a Settlement Date and ending on (but excluding) the next Settlement
Date, and (B) in respect of each Purchaser Interest of any Financial
Institution, the entire Tranche Period of such Purchaser Interest. As used
herein, the “related” Settlement Period with respect to a Settlement Date means
the Settlement Period which precedes such Settlement Date in the case of
Purchaser Interests of any Conduit or which ends on such Settlement Date in the
case of Purchaser Interests of any Financial Institution.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

 

“SunTrust” has the meaning set forth in the Preliminary Statements to this
Agreement.

 

“SunTrust Commercial Paper” means, at any time, any Commercial Paper of the
SunTrust Conduit issued or deemed issued for purposes of financing or
maintaining any Purchaser Interest by the SunTrust Conduit (including any
discount, yield or interest thereon).

 

“SunTrust Conduit” has the meaning set forth in the Preliminary Statements to
this Agreement.

 

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus an amount equal to 2% of such
Commitment.

 

Exh. I-28



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

 

“Termination Date” has the meaning set forth in Section 2.2(d).

 

“Termination Percentage” has the meaning set forth in Section 2.2(d).

 

“Terminating Financial Institution” has the meaning set forth in Section
13.6(a).

 

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

 

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

 

(a) if Financial Institution Yield for such Purchaser Interest is calculated on
the basis of the LIBO Rate, a period of one month, or such other period as may
be mutually agreeable to the applicable Financial Institution and Seller,
commencing on a Business Day selected by Seller or the applicable Financial
Institution pursuant to this Agreement. Such Tranche Period shall end on the day
in the applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or

 

(b) if Financial Institution Yield for such Purchaser Interest is calculated on
the basis of the Prime Rate, a period commencing on a Business Day selected by
Seller and agreed to by the applicable Financial Institution, provided no such
period shall exceed one month.

 

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Financial Institution.

 

Exh. I-29



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Transaction Documents” means, collectively, this Agreement, the Original
Agreement, each Purchase Notice, the Receivables Sale Agreement, the Performance
Undertaking, the Intercreditor Agreement, each Collection Account Agreement, the
Hedging Agreements, each Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement) and all other instruments, documents and agreements
executed and delivered in connection herewith or in connection with the Original
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“US Bank” means U.S. Bank National Association, a national banking association,
together with its successors and assigns.

 

“US Bank Contract Purchase Agreement” means that certain Second Amended and
Restated Contract Purchase Agreement, dated as of April 28, 2000, by and among
PDCo, PDSI, certain financial institutions party thereto and US Bank, as agent,
as amended by the First Amendment to Second Amended and Restated Contract
Purchase Agreement, dated as of April 30, 2001 and as further amended, restated,
supplemented or otherwise modified from time to time.

 

“US Bank Receivable” means each receivable identified on a schedule to the US
Bank Contract Purchase Agreement (or in any other writing delivered pursuant
thereto) as a receivable to be sold thereunder and identified at least by the
obligor thereof and the outstanding principal amount thereof.

 

“Veterinary Receivable” means a Receivable arising from the sale or financing by
Webster of veterinary equipment.

 

“Webster” means Webster Veterinary Supply, Inc., a Minnesota corporation,
together with its successors and assigns.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

Exh. I-30



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT II

 

FORM OF PURCHASE NOTICE

 

[Date]

 

Bank One, NA (Main Office Chicago), as Agent

1 Bank One Plaza

Asset-Backed Finance

Chicago, Illinois 60670-0079

 

Attention:     Raquel Thompson

 

SunTrust Capital Markets, Inc., as Purchaser Agent

24th Floor, MC3950

303 Peachtree Street

Atlanta, Georgia 30308

 

Attention:     ABS Surveillance

 

Re:   PURCHASE NOTICE

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of October 7, 2004, by and among PDC Funding Company, LLC, a
Minnesota limited liability company (“Seller”), Patterson Companies, Inc., a
Minnesota corporation, as Servicer, the Financial Institutions party thereto,
the Conduits party thereto, the Purchaser Agents party thereto and Bank One, NA
(Main Office Chicago), as Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Receivables Purchase Agreement.

 

Exh. II-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Each of the Agent and each Purchaser Agent is hereby notified of the following
Incremental Purchase:

 

Purchase Price:   $                                          Portion of the
Purchase Price Payable by the Bank One Conduit’s
Purchaser Group:1   $                                          Portion of the
Purchase Price Payable by the SunTrust Conduit’s Purchaser Group:2  
$                                          Date of Purchase:  
  _________________ Requested Discount Rate:   [LIBO Rate] [Prime Rate] [indexed
Commercial Paper rate]

 

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]

 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. (    )

 

Please advise [Name] at telephone no (    )              if any Conduit will not
be making this purchase.

 

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

 

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

--------------------------------------------------------------------------------

1   This amount will be equal to the Bank One Conduit’s Pro Rata Share of the
Purchase Price specified above.

2   This amount will be equal to the SunTrust Conduit’s Pro Rata Share of the
Purchase Price specified above.

 

Exh. II-2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

 

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%;

 

(iv) the amount of Aggregate Capital is $             after giving effect to the
Incremental Purchase to be made on the Purchase Date; and

 

(v) if required to be in effect pursuant to Section 7.3, the Hedging Agreements
are and will be in full force and effect on the Purchase Date.

 

Exh. II-3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Very truly yours,

PDC Funding Company, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT III

 

A.

   Principal Place of Business for Seller and PDCo:      Seller:    1031 Mendota
Heights Road           St. Paul, MN 55120      PDCo:    1031 Mendota Heights
Road           St. Paul, MN 55120

B.

   Location of Records and Chief Executive Offices:      Seller:    1031 Mendota
Heights Road           St. Paul, MN 55120      PDCo:    1031 Mendota Heights
Road           St. Paul, MN 55120

C.

   Jurisdiction of Organization:      Seller:    Minnesota      PDCo:   
Minnesota

D.

   Federal Employer Identification Nos. and Organizational Nos.:      Seller:   
Organizational No. 30559-LLC      PDCo:    Federal Employer I.D. No.: 41-0886515
          Organizational No.: 7L-610

E.

   Other Names:      Seller:    None      PDCo:    PDCo was formerly known as
Patterson Dental Company

 

Exh. III-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IV

 

P.O. Boxes, Lock Boxes

Collection Banks; Collection Accounts

 

P.O. Box:

   P.O. Box 284      Minneapolis, MN 55440-0284      Address:      Minneapolis
Main Post Office      100 South First Street      Minneapolis, MN      Box
Customer:      Patterson Companies, Inc. (f/k/a Patterson Dental Company)

Lock-Box:

   None

 

Collection Banks

Name and Address

   Account Number

U.S. Bank National Association

90 Second Avenue South

Minneapolis, MN 55402

  

ABA 091000022

Patterson Companies, Inc. (f/k/a Patterson

Dental Company), as Servicer

1047 5714 4274

Bank One, N.A.

1 Bank One Plaza

Chicago, IL 60670-0612

  

ABA 071000013

PDC Funding Company, LLC

1109735

 

Exh. IV-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To: Bank One, NA (Main Office Chicago), as Agent

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement, dated as of October 7, 2004 (as
amended, restated or otherwise modified from time to time, the “Agreement”), by
and among PDC Funding Company, LLC, a Minnesota limited liability company (the
“Seller”), Patterson Companies, Inc., a Minnesota corporation (the “Servicer”),
the Financial Institutions party thereto, the Conduits party thereto, the
Purchaser Agents party thereto and Bank One, NA (Main Office Chicago), as agent
for such Purchasers. Capitalized terms used and not otherwise defined herein are
used with the meanings attributed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                  of [Insert name of applicable entity]
(the “Applicable Party”).

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.

 

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

 

5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Exh. V-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

6. As of the date hereof, the jurisdiction of organization of Seller is
Minnesota, the jurisdiction of organization of the Servicer is Minnesota, each
of Seller and the Servicer is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in Minnesota) and neither Seller nor the
Servicer has changed its jurisdiction of organization since the date of the
Agreement.

 

Exh. V-2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of            ,     .

 

PDC Funding Company, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Exh. V-3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.   Schedule of Compliance as of                     ,     , with Section
         of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the Fiscal Month ended:                 

 

Exh. V-4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VI

 

FORM OF COLLECTION ACCOUNT AGREEMENT

                ,         

 

[Lock-Box Bank/Concentration Bank/Depositary Bank]

 

  Re:   [Name of Originator]

 

Ladies and Gentlemen:

 

Reference is hereby made to P.O. Box #         in [city, state, zip code] (the
“Lock-Box”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and [                            ] (the
“Company”) dated              (the “Agreement”). You hereby confirm your
agreement to perform the services described therein. Among the services you have
agreed to perform therein, is to endorse all checks and other evidences of
payment, and credit such payments to the Company’s checking account no.        
maintained with you in the name of the Company (the “Lock-Box Account”).

 

[The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of                      ,              among the Company,
[                    ] and PDC Funding Company, LLC (“Seller”), the Company has
transferred all of its right, title and interest in and to, and exclusive
ownership and control of, the Lock-Box and the Lock-Box Account to Seller. The
Company and Seller hereby request that the name of the Lock-Box Account be
changed to “[Originator], as Servicer.”]

 

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that (i) if at any time you receive any instruction originated by Bank One, NA
(Main Office Chicago) (together with its successors and assigns, “Bank One”)
directing the disposition of funds in the Lock-Box Account you will comply with
such instruction without further consent of the Company, Seller or any other
party, provided, that until you receive notice in the form attached hereto as
Annex A (a “Default Notice”) from Bank One, Seller and the Company, as servicer,
shall be entitled to give instructions directing the disposition of funds in the
Lock-Box Account; and (ii) upon receiving the Default Notice, (A) you will take
all instructions regarding the Lock-Box Account and the disposition of funds
therein solely from

 

Exh. VI-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank One, (B) the name of the Lock-Box Account will be changed to Bank One for
itself and as agent (or any designee of Bank One) and Bank One will have
exclusive ownership of and access to and sole control of the Lock-Box and the
Lock-Box Account, and neither the Company, Seller, nor any of their respective
affiliates will have any control of the Lock-Box or the Lock-Box Account or any
access thereto, (C) you will either continue to send the funds from the Lock-Box
to the Lock-Box Account, or will redirect the funds as Bank One may otherwise
request, (D) you will transfer monies on deposit in the Lock-Box Account, at any
time, as directed by Bank One, (E) all services to be performed by you under the
Agreement will be performed on behalf of Bank One, and (F) all correspondence or
other mail that you have agreed to send to the Company or Seller will be sent to
Bank One at the following address:

 

Bank One, NA (Main Office Chicago)

1 Bank One Plaza

Chicago, Illinois 60670-0079

Attention: Credit Manager, Asset Backed

                            Securities Division

 

Moreover, upon such notice, Bank One for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement. Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

 

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by Bank One for the purpose of receiving
funds from the Lock-Box are subject to the liens of Bank One for itself and as
agent, and will not be subject to deduction, set-off, banker’s lien or any other
right you or any other party may have against the Company or Seller.

 

You hereby acknowledge and agree that (i) you are executing this letter
agreement and agree to perform hereunder in your capacity as a “bank” as defined
in Section 9-102 of the UCC; (ii) the Lock-Box Account is a “Deposit Account” as
defined in Section 9-102(a)(29) of the UCC; (iii) regardless of any provision in
any other agreement, for purposes of the UCC, Illinois shall be deemed to be
your jurisdiction (with the meaning of Section 9-304 of the UCC); (iv) there are
no agreements entered into between you and/or the Company or Seller with respect
to the Lockbox Account, except the Agreement; (v) you have not entered into, and
until termination of this letter agreement will not enter into, any agreement
with any other party relating to the Lock-Box Account and/or any financial
assets credited thereto pursuant to which you have agreed to comply with
instructions (within the meaning of Section 9-104 of the UCC) of such other
party; (vi) you will not change the name

 

Exh. VI-2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

or account number of the Lockbox Account without the prior written consent of
Bank One; (vii) you have not entered into, and until termination of this letter
agreement will not enter into, any agreement purporting to limit or condition
your obligation to comply with instructions; (viii) except for the claims and
interest of Bank One and Seller in the Lock-Box Account or funds deposited or
credited thereto, you do not know of any lien on or claim to, or interest in the
Lock-Box Account; and (ix) if any party asserts any lien, encumbrance or similar
process against the Lock-Box Account, you will promptly notify Bank One and
Seller thereof. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in the State of Illinois.

 

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

 

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

 

Exh. VI-3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours,

[applicable Originator]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[PDC Funding Company, LLC]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Acknowledged and agreed to

this      day of             

[COLLECTION BANK]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

BANK ONE, NA (MAIN OFFICE CHICAGO),

as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Exh. VI-4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ANNEX A

FORM OF NOTICE

 

[On letterhead of Bank One]

 

                    ,         

 

[Collection Bank/Depositary Bank/Concentration Bank]

 

Re:         [Patterson Companies, Inc./PDC Funding Company, LLC]

 

Ladies and Gentlemen:

 

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [applicable Originator], [PDC Funding Company, LLC], you
and us, to have the name of, and to have exclusive ownership and control of,
account number              (the “Lock-Box Account”) maintained with you,
transferred to us. You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Lockbox Account or the
funds credited thereto from any person or entity other than us, unless otherwise
ordered by a court of competent jurisdiction. [The Lock-Box Account will
henceforth be a zero-balance account, and funds deposited in the Lock-Box
Account should be sent at the end of each day to                     .] You have
further agreed to perform all other services you are performing under that
certain agreement dated              between you and [applicable Originator] on
our behalf.

 

We appreciate your cooperation in this matter.

 

Very truly yours,

BANK ONE, NA (MAIN OFFICE

CHICAGO)

(for itself and as agent)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Annex A-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VII

 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of             ,             , by and between                     
(“Assignor”) and                      (“Assignee”).

 

PRELIMINARY STATEMENTS

 

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Amended and Restated Receivables Purchase
Agreement, dated as of October 7, 2004, by and among PDC Funding Company, LLC, a
Minnesota limited liability company, Patterson Companies, Inc., a Minnesota
corporation, as Servicer, the Financial Institutions party thereto, the Conduits
party thereto, the Purchaser Agents party thereto and Bank One, NA (Main Office
Chicago), as Agent (as amended, modified or restated from time to time, the
“Purchase Agreement”). Capitalized terms used and not otherwise defined herein
are used with the meanings set forth or incorporated by reference in the
Purchase Agreement.

 

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

 

C. Assignor is selling and assigning to Assignee an undivided
                    % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, Assignor’s Commitment and
(if applicable) the Capital of Assignor’s Purchaser Interests as set forth
herein.

 

AGREEMENT

 

The parties hereto hereby agree as follows:

 

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole and absolute discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (the “Effective Notice”) is delivered by the Agent to the
Conduit in the Assignor’s and Assignee’s Purchaser Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Financial Institution
party to the Purchase Agreement for all purposes thereof as if Assignee were an
original party thereto and Assignee agrees to be bound by all of the terms and
provisions contained therein.

 

Exh. VII-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Article I
of the Purchase Agreement.

 

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Financial Institution Yield attributable to Assignee’s Capital; and (iii)
accruing but unpaid fees and other costs and expenses payable in respect of
Assignee’s Capital for the period commencing upon each date such unpaid amounts
commence accruing, to and including the Effective Date (the “Assignee’s
Acquisition Cost”); whereupon, Assignor shall be deemed to have sold,
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and the Capital of Assignor’s
Purchaser Interests (if applicable) and all related rights and obligations under
the Purchase Agreement and the Transaction Documents, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Article I of the Purchase Agreement.

 

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

 

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

 

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows: (a)
other than the representation and warranty that it has not created any Adverse
Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the

 

Exh. VII-2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

perfection, priority, condition, value or sufficiency of any collateral; (b)
Assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Seller Party, any Obligor, any
Affiliate of any Seller Party or the performance or observance by any Seller
Party, any Obligor, any Affiliate of any Seller Party of any of their respective
obligations under the Transaction Documents or any other instrument or document
furnished pursuant thereto or in connection therewith; (c) Assignee confirms
that it has received a copy of the Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, any Conduit, the Seller or any other Financial
Institution or Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (f) Assignee appoints and authorizes
                     to take such action on its behalf and to exercise such
powers under the Transaction Documents as are delegated to the Purchaser Agent
for the Assignee’s Purchaser Group by the terms thereof, together with such
powers as are reasonably incidental thereto; and (g) Assignee agrees that it
will perform in accordance with their terms all of the obligations which, by the
terms of the Purchase Agreement and the other Transaction Documents, are
required to be performed by it as a Financial Institution (including, without
limitation, as a Related Financial Institution) or, when applicable, as a
Purchaser.

 

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Article I and Sections 4.1 and 14.6 thereof.

 

8. Schedule I hereto sets forth the revised Commitment of Assignor, the Conduit
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

 

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.

 

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior Indebtedness of any
Conduit or any Financial Institution or Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Exh. VII-3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Exh. VII-4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

 

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

 

Date:                     ,         

 

Transferred Percentage:                 %

 

     A-1


--------------------------------------------------------------------------------

  A-2


--------------------------------------------------------------------------------

  B-1


--------------------------------------------------------------------------------

  B-2


--------------------------------------------------------------------------------

Assignor

   Commitment
(prior to giving
effect to the As-
signment Agree-
ment)   Commitment
(after giving
effect to the As-
signment Agree-
ment)   Outstanding
Capital
(if any)   Ratable Share
of Outstanding
Capital          A-2


--------------------------------------------------------------------------------

  B-1


--------------------------------------------------------------------------------

  B-2


--------------------------------------------------------------------------------

Assignee

       Commitment
(after giving
effect to the
Assignment
Agreement)   Outstanding
Capital
(if any)   Ratable Share
of Outstanding
Capital

 

Assignee is a Related Financial Institution
for:                                         

 

Address for Notices

_______________________

_______________________

 

Attention:

Phone:

Fax:

 

Exh. VII-5



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

 

EFFECTIVE NOTICE

 

TO:                                                      , Assignor

            _______________________

 

            _______________________

 

            _______________________

 

 

TO:                                                      , Assignee

 

            _______________________

 

            _______________________

 

            _______________________

 

The undersigned, as Agent under the Amended and Restated Receivables Purchase
Agreement, dated as of October 7, 2004, by and among PDC Funding Company, LLC, a
Minnesota limited liability company, Patterson Companies, Inc., a Minnesota
corporation, as Servicer, the Financial Institutions party thereto, the Conduits
party thereto, the Purchaser Agents party thereto and Bank One, NA (Main Office
Chicago), as Agent, hereby acknowledges receipt of executed counterparts of a
completed Assignment Agreement dated as of                         ,         
between                             , as Assignor, and
                            , as Assignee. Terms defined in such Assignment
Agreement are used herein as therein defined.

 

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                         ,         .

 

2. The Conduit in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Amended and Restated
Receivables Purchase Agreement.

 

Exh. VII-6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$                     to Assignor at or before 12:00 noon (local time of
Assignor) on the Effective Date in immediately available funds.]

 

Very truly yours, BANK ONE, NA (MAIN OFFICE CHICAGO), individually and as Agent
By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [APPLICABLE CONDUIT] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Exh. VII-7



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

EXHIBIT VIII

 

CREDIT AND COLLECTION POLICY

 

See Exhibit V to Receivables Sale Agreement

 

Exh. VIII-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

EXHIBIT IX

 

FORM OF CONTRACT(S)

 

See Attached

 

Exh. IX-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

EXHIBIT X

 

FORM OF MONTHLY REPORT

 

In addition to such other information as may be included on this exhibit, each
Monthly Report should set forth the following with respect to the related
Calculation Period (as defined in the Receivables Sale Agreement): (i) the
aggregate Outstanding Balance of Receivables originated during such Calculation
Period, as well as the Net Receivables Balance included therein, (ii) the
aggregate purchase price payable to the Originators in respect of such
purchases, specifying the Discount Factor (as defined in the Receivables Sale
Agreement) in effect for such Calculation Period and the aggregate Purchase
Price Credits (as defined in the Receivables Sale Agreement) deducted in
calculating such aggregate purchase price and (iii) the increase or decrease in
the amount outstanding under the Subordinated Note (as defined in the
Receivables Sale Agreement) as of the end of such Calculation Period after
giving effect to the application of funds toward the aggregate purchase price
and the restrictions on Subordinated Loans (as defined in the Receivables Sale
Agreement) set forth in Section 1.2(a)(ii) of the Receivables Sale Agreement

 

The above is a true and accurate accounting pursuant to the terms of the Amended
and Restated Receivables Purchase Agreement, dated as of October 7, 2004 (as
amended, restated or otherwise modified from time to time, the “Agreement”), by
and among PDC Funding Company, LLC, a Minnesota limited liability company,
Patterson Companies, Inc., a Minnesota corporation, the Financial Institutions
party thereto, the Conduits party thereto, the Purchaser Agents party thereto
and Bank One, NA (Main Office Chicago), as Agent, and I have no knowledge of the
existence of any conditions or events which constitute an Amortization Event or
Potential Amortization Event, as each such term is defined under the Agreement,
during or at the end of the accounting period covered by this monthly report or
as of the date of this certificate, except as set forth below.

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Company Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exh. X-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

EXHIBIT XI

 

FORM OF PERFORMANCE UNDERTAKING

 

This Performance Undertaking (this “Undertaking”), dated as of May 10, 2002, is
executed by Patterson Companies, Inc., a Minnesota corporation (the “Provider”)
in favor of PDC Funding Company, LLC, a Minnesota limited liability company
(together with its successors and assigns, “Recipient”).

 

RECITALS

 

1. Patterson Dental Supply, Inc. (“PDSI”), Webster Veterinary Supply, Inc.
(“Webster” and, together with PDSI, the “Originators”) and Recipient have
entered into a Receivables Sale Agreement, dated as of May 10, 2002 (as amended,
restated or otherwise modified from time to time, the “Sale Agreement”),
pursuant to which each Originator, subject to the terms and conditions contained
therein, is selling its right, title and interest in certain of its accounts
receivable to Recipient.

 

2. Each Originator is a Subsidiary of Provider and Provider is expected to
receive substantial direct and indirect benefits from the sale of accounts
receivable by the Originators to Recipient pursuant to the Sale Agreement (which
benefits are hereby acknowledged).

 

3. As an inducement for Recipient to purchase the Originators’ accounts
receivable pursuant to the Sale Agreement, Provider has agreed to guaranty the
due and punctual performance by each Originator of its obligations under the
Sale Agreement.

 

4. Provider wishes to guaranty the due and punctual performance by each
Originator of its obligations to Recipient under or in respect of the Sale
Agreement as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, Provider hereby agrees as follows:

 

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Receivables Purchase Agreement, dated as of May 10, 2002, by and among
Recipient, Provider, as Servicer, Preferred Receivables Funding Corporation, the
Financial Institutions and Bank One, NA (Main Office Chicago), as Agent (as
amended, restated or otherwise modified, the “Purchase Agreement” and, together
with the Sale Agreement, the “Agreements”). In addition:

 

“Obligations” means, collectively, all covenants, agreements, terms, conditions
and indemnities to be performed and observed by each Originator under and
pursuant to the Sale Agreement and each other document executed and delivered by
each such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by each such Originator under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason.

 

Exh. XI-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

Section 2. Guaranty of Performance of Obligations. Provider hereby guarantees to
Recipient the full and punctual payment and performance by each Originator of
the Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all of the Obligations of each
Originator under the Agreements and each other document executed and delivered
by each Originator pursuant to the Agreements and is in no way conditioned upon
any requirement that Recipient first attempt to collect any amounts owing by any
Originator to Recipient, the Agent or the Purchasers from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Recipient, the Agent or any Purchaser in favor of any Originator
or any other Person or other means of obtaining payment. Should any Originator
default in the payment or performance of any of the Obligations, Recipient (or
its assigns) may cause the immediate performance by Provider of the Obligations
and cause any payment Obligations to become forthwith due and payable to
Recipient (or its assigns), without demand or notice of any nature (other than
as expressly provided herein), all of which are hereby expressly waived by
Provider. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Provider shall not be responsible
for any Obligations to the extent the failure to perform such Obligations by any
Originator results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor.

 

Section 3. Provider’s Further Agreements to Pay. Provider further agrees, as the
principal obligor and not as a guarantor only, to pay to Recipient (and its
assigns), forthwith upon demand in funds immediately available to Recipient, all
reasonable costs and expenses (including court costs and legal expenses)
incurred or expended by Recipient in connection with the Obligations, this
Undertaking and the enforcement thereof, together with interest on amounts
recoverable under this Undertaking from the time when such amounts become due
until payment, at a rate of interest (computed for the actual number of days
elapsed based on a 360 day year) equal to the Prime Rate plus 2% per annum, such
rate of interest changing when and as the Prime Rate changes.

 

Section 4. Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by Recipient (or its assigns)
in reliance on this Undertaking, and any requirement that Recipient (or its
assigns) be diligent or prompt in making demands under this Undertaking, giving
notice of any Termination Event, Amortization Event, other default or omission
by any Originator or asserting any other rights of Recipient under this
Undertaking. Provider warrants that it has adequate means to obtain

 

Exh. XI-2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

from each Originator, on a continuing basis, information concerning the
financial condition of each such Originator, and that it is not relying on
Recipient to provide such information, now or in the future. Provider also
irrevocably waives all defenses (i) that at any time may be available in respect
of the Obligations by virtue of any statute of limitations, valuation, stay,
moratorium law or other similar law now or hereafter in effect or (ii) that
arise under the law of suretyship, including impairment of collateral. Recipient
(and its assigns) shall be at liberty, without giving notice to or obtaining the
assent of Provider and without relieving Provider of any liability under this
Undertaking, to deal with any Originator and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as Recipient in its sole discretion deems fit, and to this end
Provider agrees that the validity and enforceability of this Undertaking,
including without limitation, the provisions of Section 7 hereof, shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitutions for, the Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Obligations or any part thereof or any agreement relating thereto, or any
collateral securing the Obligations or any part thereof; (c) any waiver of any
right, power or remedy or of any Termination Event, Amortization Event, or
default with respect to the Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Obligations or any part
thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Originator or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Provider may have at any time against any Originator in connection herewith or
any unrelated transaction; (h) any assignment or transfer of the Obligations or
any part thereof; or (i) any failure on the part of any Originator to perform or
comply with any term of the Agreements or any other document executed in
connection therewith or delivered thereunder, all whether or not Provider shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (i) of this Section 4.

 

Section 5. Unenforceability of Obligations Against Originators. Notwithstanding
(a) any change of ownership of any Originator or the insolvency, bankruptcy or
any other change in the legal status of any Originator; (b) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Obligations; (c) the failure of any Originator or
Provider to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Obligations or this Undertaking, or to take any
other action required in connection with the performance of all obligations
pursuant to the Obligations or this

 

Exh. XI-3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Undertaking; or (d) if any of the moneys included in the Obligations have become
irrecoverable from any Originator for any other reason other than final payment
in full of the payment Obligations in accordance with their terms, this
Undertaking shall nevertheless be binding on Provider. This Undertaking shall be
in addition to any other guaranty or other security for the Obligations, and it
shall not be rendered unenforceable by the invalidity of any such other guaranty
or security. In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
any Originator or for any other reason with respect to such Originator, all such
amounts then due and owing with respect to the Obligations under the terms of
the Agreements, or any other agreement evidencing, securing or otherwise
executed in connection with the Obligations, shall be immediately due and
payable by Provider.

 

Section 6. Representations and Warranties. Provider hereby represents and
warrants to Recipient that:

 

(a) Existence and Standing. Provider is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to have
any such governmental licenses, authorizations, consents or approvals could not
reasonably be expected to have a Material Adverse Effect.

 

(b) Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally.

 

(c) No Conflict; Government Consent. The execution and delivery by Provider of
this Undertaking and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its articles of incorporation or by-laws, (ii)
any law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property and, do not result in the
creation or imposition of any Adverse Claim on assets of Provider.

 

(d) Financial Statements. The consolidated financial statements of Provider and
its consolidated Subsidiaries dated as of April 28, 2001, heretofore delivered
to

 

Exh. XI-4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Recipient have been prepared in accordance with generally accepted accounting
principles consistently applied and fairly present in all material respects the
consolidated financial condition and results of operations of Provider and its
consolidated Subsidiaries as of such date and for the period ended on such date.
Since the later of (i) January 26, 2002, and (ii) the last time this
representation was made or deemed made, no event has occurred which would or
could reasonably be expected to have a Material Adverse Effect.

 

(e) Taxes. Provider has filed all United States federal tax returns and all
other tax returns which are required to be filed and has paid all taxes due
pursuant to said returns or pursuant to any assessment received by Provider or
any of its Subsidiaries, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. The United
States income tax returns of Provider have been audited by the Internal Revenue
Service through the fiscal year ended April 25, 1998. No federal or state tax
liens have been filed and no claims are being asserted with respect to any such
taxes. The charges, accruals and reserves on the books of Provider in respect of
any taxes or other governmental charges are adequate.

 

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Provider with the Securities and Exchange Commission, there are no
actions, suits or proceedings pending or, to the best of Provider’s knowledge
threatened against or affecting Provider or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect on (i) the business, properties, condition (financial or
otherwise) or results of operations of Provider and its Subsidiaries taken as a
whole, (ii) the ability of Provider to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Provider is not default with
respect to any order of any court, arbitrator or governmental body and does not
have any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).

 

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, prior to the termination of its obligations hereunder pursuant
to Section 8, Provider: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agent or any Purchaser
against any Originator, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agent and the Purchasers
against any Originator and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the United States Bankruptcy Code) which
Provider might now have or hereafter acquire against any Originator that arise
from the existence or performance of Provider’s obligations hereunder, (c) will
not claim any setoff, recoupment or counterclaim against any Originator in
respect of any liability of Provider to such Originator and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by Beneficiaries, the Agent or the Purchasers. The payment of any amounts
due with respect to any indebtedness of any Originator now or hereafter owed to
Provider is hereby subordinated to the prior

 

Exh. XI-5



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

payment in full of all of the Obligations, provided that, prior to the
occurrence of any default in the payment or performance of any of the
Obligations, any Originator may make, and Provider may accept, payments of such
indebtedness in the ordinary course. Provider agrees that, after the occurrence
of any default in the payment or performance of any of the Obligations, Provider
will not demand, sue for or otherwise attempt to collect any such indebtedness
of such Originator to Provider until all of the Obligations shall have been paid
and performed in full. If, notwithstanding the foregoing sentence, Provider
shall collect, enforce or receive any amounts in respect of such indebtedness
while any Obligations are still unperformed or outstanding, such amounts shall
be collected, enforced and received by Provider as trustee for Recipient (and
its assigns) and be paid over to Recipient (or its assigns) on account of the
Obligations without affecting in any manner the liability of Provider under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Provider.

 

Section 8. Termination of Undertaking. Provider’s obligations hereunder shall
continue in full force and effect until all Obligations are finally paid and
satisfied in full and the Purchase Agreement is terminated, provided, that this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Originator or otherwise, as though such
payment had not been made or other satisfaction occurred, whether or not
Recipient (or its assigns) is in possession of this Undertaking. No invalidity,
irregularity or unenforceability by reason of the federal bankruptcy code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Obligations shall
impair, affect, be a defense to or claim against the obligations of Provider
under this Undertaking.

 

Section 9. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of any Originator and the commencement of any case or proceeding by or against
any Originator under the federal bankruptcy code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the federal bankruptcy code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which such Originator is subject shall postpone the obligations of
Provider under this Undertaking.

 

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, Recipient (and its assigns) is hereby authorized at any time
and from time to time, without notice to Provider (any such notice being
expressly waived by Provider) and to the fullest extent permitted by law, to set
off and apply any deposits and other sums against the obligations of Provider
under this Undertaking, whether or not Recipient (or any such assign) shall have
made any demand under this Undertaking and although such Obligations may be
contingent or unmatured.

 

Exh. XI-6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 11. Taxes. All payments to be made by Provider hereunder shall be made
free and clear of any deduction or withholding. If Provider is required by law
to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, Recipient receive a net sum equal to the sum which they would have
received had no deduction or withholding been made.

 

Section 12. Further Assurances. Provider agrees that it will from time to time,
at the request of Recipient (or its assigns), provide information relating to
the business and affairs of Provider as Recipient may reasonably request.
Provider also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.

 

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Provider, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Recipient and its successors and assigns.
Provider may not assign or transfer any of its obligations hereunder without the
prior written consent of each of Recipient and the Agent. Without limiting the
generality of the foregoing sentence, Recipient may assign or otherwise transfer
the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipient
herein.

 

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by Recipient, the Agent
and Provider. No failure on the part of Recipient to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Provider, at
the address set forth beneath its signature hereto, and if to Recipient, at the
addresses set forth beneath its signature hereto, or at such other addresses as
each of Provider or any Recipient may designate in writing to the other. Each
such notice or other communication shall be effective if given by telecopy, upon
the receipt thereof, if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
if given by any other means, when received at the address specified in this
Section 15.

 

Exh. XI-7



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MINNESOTA.

 

Section 17. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF
PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

 

Section 18. Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Provider with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Undertaking shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Provider hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Provider’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Provider or Recipient, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

 

* * * *

 

Exh. XI-8



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

 

PATTERSON COMPANIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address:

   

 

Exh. XI-9



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XII

 

FORM OF POSTAL NOTICE

 

See Attached

 

Exh. XII-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE A

 

COMMITMENTS, PAYMENT ADDRESSES, CONDUIT PURCHASE LIMITS,

PURCHASER AGENTS AND RELATED FINANCIAL INSTITUTIONS

 

Commitments and Payment Addresses of Financial Institutions

 

Financial Institution

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Payment Address


--------------------------------------------------------------------------------

Bank One, NA (Main Office Chicago)

   $ 255,000,000    See signature pages

SunTrust Bank

   $ 102,000,000    See signature pages

 

Conduit Purchase Limits, Payment Addresses and Related Financial Institutions of
Conduits

 

Conduit

--------------------------------------------------------------------------------

   Conduit Purchase Limit


--------------------------------------------------------------------------------

  

Related Financial

Institution(s)

--------------------------------------------------------------------------------

  Payment Address


--------------------------------------------------------------------------------

Preferred Receivables Funding Corporation

   $ 250,000,000    Bank One, NA (Main
Office Chicago)   See signature pages

Three Pillars Funding LLC

   $ 100,000,000    SunTrust Bank   See signature pages

 

Purchaser Agents

 

Purchaser Group

--------------------------------------------------------------------------------

   Purchaser Agent


--------------------------------------------------------------------------------

   Payment Address


--------------------------------------------------------------------------------

Preferred Receivables Funding

Corporation’s Purchaser Group

   None    See signature pages

Three Pillars Funding LLC’s Purchaser Group

   SunTrust Capital Markets, Inc.    See signature pages

 

Sch. A-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE B

 

DOCUMENTS TO BE DELIVERED TO THE AGENT AND EACH PURCHASER

AGENT ON OR PRIOR TO THE INITIAL INCREMENTAL PURCHASE

 

PART I: Documents to be Delivered in Connection with the RSA Amendment

 

1.   Executed copies of the RSA Amendment, duly executed by the parties thereto.

 

2.   Copy of the Resolutions of the Board of Directors of each Originator
certified by its Secretary, authorizing such Originator’s execution, delivery
and performance of the Receivables Sale Agreement, the RSA Amendment and the
other documents to be delivered by it thereunder.

 

3.   Articles or Certificate of Incorporation of each Originator certified by
the Secretary of State of the jurisdiction of incorporation of such Originator
on or within thirty (30) days prior to the date hereof.

 

4.   Good Standing Certificate for each Originator issued by the Secretaries of
State of its state of incorporation and each jurisdiction where it has material
operations, each of which is listed below:

 

Originator

--------------------------------------------------------------------------------

   Jurisdiction of Incorporation


--------------------------------------------------------------------------------

   Locations of Material Operation


--------------------------------------------------------------------------------

PDSI

   Minnesota    Minnesota, Iowa, Pennsylvania,
Indiana, Washington, Florida,
Texas and California

Webster

   Minnesota    Minnesota

 

5.   A certificate of the Secretary of each Originator, dated as of the date
hereof, certifying: (i) the names and signatures of the officers authorized on
its behalf to execute the RSA Amendment and any other documents to be delivered
by it thereunder and (ii) a copy of each Originator’s By-Laws.

 

6.   Time stamped receipt copies of proper financing statements and financing
statement amendments, duly filed under the UCC on or before the date hereof in
all jurisdictions as may be necessary or, in the opinion of Seller (or its
assigns), desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by the
Receivables Sale Agreement.

 

Sch. B-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

7.   [Intentionally Omitted.]

 

8.   A favorable opinion of legal counsel for each Originator reasonably
acceptable, in form and substance, to Seller (or its assigns) which addresses
the following matters and such other matters as Seller (or its assigns) may
reasonably request:

 

  • Such Originator is a corporation duly incorporated, validly existing, and in
good standing under the laws of its state of incorporation.

 

  • Such Originator has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on such Originator’s business.

 

  • Such Originator has all requisite power and authority to execute, deliver
and perform all of its obligations under the Receivables Sale Agreement, the RSA
Amendment and each other Transaction Document to which it is a party.

 

  • The execution and delivery by such Originator of the Receivables Sale
Agreement, the RSA Amendment and each other Transaction Document to which it is
a party and its performance of its obligations thereunder have been duly
authorized by all necessary corporate action and proceedings on the part of such
Originator and will not:

 

  (a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

 

  (b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Originator; or

 

  (c) result in the creation or imposition of any Adverse Claim on assets of
such Originator or any of its Subsidiaries (except as contemplated by the
Receivables Sale Agreement).

 

 

  • The Receivables Sale Agreement, the RSA Amendment and each other Transaction
Document to which it is a party has been duly executed and delivered by such
Originator and constitutes the legal, valid, and binding obligation of such
Originator enforceable in accordance with its terms, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.

 

Sch. B-2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

  • The provisions of the Receivables Sale Agreement and the RSA Amendment are
sufficient to constitute authorization by such Originator for the filing of the
financing statements required under the Receivables Sale Agreement.

 

  • The financing statements include not only all of the types of information
required by Section 9-502(a) of the Minnesota UCC but also the types of
information without which the Filing Office may refuse to accept the Financing
Statement pursuant to Section 9-516 of the Minnesota UCC.

 

  • For the purposes of the Minnesota UCC, each Originator is a “registered
organization”.

 

  • The provisions of the Receivables Sale Agreement and the RSA Amendment
continue to create a valid security interest in favor of Seller in all
Receivables and Seller continues to have a first priority, perfected security
interest in such Receivables.

 

  • To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Originator or any Affiliate of any Originator,
which would materially adversely affect the business or financial condition of
any Originator and its Affiliates taken as a whole or which would materially
adversely affect the ability of any Originator to perform its obligations under
the Receivables Sale Agreement.

 

9.   A reliance letter from Briggs & Morgan allowing for SunTrust’s and the
SunTrust Conduit’s reliance on the “true sale” opinion and “substantive
consolidation” opinions of such counsel for each Originator with respect to the
transactions contemplated by the unamended Receivables Sale Agreement and the
Original Agreement and provided to the Agent, Bank One and the Bank One Conduit
on July 19, 2002, and providing, for the benefit of the Agent, each Purchaser
Agent and each Purchaser that the transactions contemplated by the Receivables
Sale Agreement and hereby shall not adversely affect such prior opinions, such
letter in form and substance satisfactory to the Agent, each Purchaser Agent and
each Purchaser.

 

Sch. B-3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

10.   Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Receivables Sale Agreement and the RSA
Amendment.

 

11.   Executed copies of the May 10, 2002 Subordinated Notes (as defined in the
Receivables Sale Agreement) by Seller in favor of each Originator.

 

PART II: Documents to Be Delivered in Connection with this Agreement

 

1.   Executed copies of this Agreement, duly executed by the parties hereto.

 

2.   Copy of the Resolutions of the Board of Directors or Governors of each
Seller Party certified by its Secretary authorizing such Person’s execution,
delivery and performance of this Agreement and the other documents to be
delivered by it hereunder.

 

3.   Articles or Certificate of Incorporation or Articles of Organization, as
applicable, of each Seller Party, certified by the Secretary of State of its
jurisdiction of organization on or within thirty (30) days prior to the date
hereof.

 

4.   Good Standing Certificate for each Seller Party issued by the Secretaries
of State of its state of organization and each jurisdiction where it has
material operations, each of which is listed below:

 

Seller Party/Performance
Provider

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

   Locations of Material
Operations


--------------------------------------------------------------------------------

Seller

   Minnesota    Minnesota

Servicer

   Minnesota    Minnesota

 

5.   A certificate of the Secretary of each Seller Party, dated as of the date
hereof, certifying (i) the names and signatures of the officers authorized on
its behalf to execute this Agreement and any other documents to be delivered by
it hereunder and (ii) a copy of such Person’s By-Laws or Limited Liability
Company Agreement, as applicable.

 

6.   Time stamped receipt copies of proper financing statements and financing
statement amendments, duly filed under the UCC on or before the date hereof in
all jurisdictions as may be necessary or, in the opinion of the Agent,
desirable, under the UCC of all appropriate jurisdictions or any comparable law
in order to perfect the ownership interests contemplated by this Agreement.

 

Sch. B-4



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

7.   A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable, in form and substance, to the Agent which addresses the following
matters and such other matters as the Agent may reasonably request:

 

  • Each Seller Party is a corporation or limited liability company, as
applicable, validly existing, and in good standing under the laws of its state
of organization.

 

  • Each Seller Party has all requisite authority to conduct its business in
each jurisdiction where failure to be so qualified would have a material adverse
effect on such Person’s business.

 

  • Each Seller Party has all requisite power and authority to execute, deliver
and perform all of its obligations under this Agreement and each other
Transaction Document to which it is a party.

 

  • The execution and delivery by each Seller Party of this Agreement and each
other Transaction Document to which it is a party and its performance of its
obligations hereunder and thereunder have been duly authorized by all necessary
action and proceedings, corporate or otherwise, on the part of such Person and
will not:

 

  (a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

 

  (b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation, articles of
organization, bylaws or limited liability company agreement (or equivalent
governing documents) or of any agreement, judgment, injunction, order, decree or
other instrument binding upon such Person; or

 

  (c) result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by this
Agreement).

 

  • This Agreement and each other Transaction Document to which each Seller
Party is a party has been duly executed and delivered by such Person and
constitutes the legal, valid, and binding obligation of such Person, enforceable
in accordance with its terms, except to the extent the enforcement thereof may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.

 

Sch. B-5



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

  • The provisions of this Agreement are sufficient to constitute authorization
by Seller for the filing of the financing statements required under this
Agreement.

 

  • The financing statements include not only all of the types of information
required by Section 9-502(a) of the Minnesota UCC but also the types of
information without which the Filing Office may refuse to accept the Financing
Statement pursuant to Section 9-516 of the Minnesota UCC.

 

  • For the purposes of the Minnesota UCC, Seller is a “registered
organization”.

 

  • The provisions of this Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.

 

  • To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Seller Party or any of their respective Affiliates,
which would materially adversely affect the business or financial condition of
such Person and its Affiliates taken as a whole or which would materially
adversely affect the ability of such Person to perform its obligations under any
Transaction Document to which it is a party.

 

8.   The Fee Letters.

 

9.   A Monthly Report as of the last day of the Fiscal Month ended immediately
prior to the date hereof.

 

10.   Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

 

11.   Duly executed copies of the May 10, 2002 Performance Undertaking.

 

12.   Duly executed copies of the June 19, 2002 Intercreditor Agreement, in form
and substance acceptable to the Agent.

 

Sch. B-6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

13.   Executed copies of Liquidity Agreements for each Conduit.

 

14.   With respect to the SunTrust Conduit, (i) a Rating Agency Officer’s
Certificate and (ii) a Fee Letter with respect to its Liquidity Agreement.

 

15.   A reliance letter from Briggs & Morgan allowing for SunTrust’s and the
SunTrust Conduit’s reliance on the opinions of such counsel related to
corporate, enforceability and UCC matters and provided to the Agent, Bank One
and the Bank One Conduit on May 10, 2002 and June 19, 2002, such letter in form
and substance satisfactory to SunTrust and the SunTrust Conduit.

 

16.   A reliance letter from the General Counsel of PDCo allowing for SunTrust’s
and the SunTrust Conduit’s reliance on the opinion of such counsel regarding
corporate and enforceability matters and provided to the Agent, Bank One and the
Bank One Conduit on May 10, 2002, such letter in form and substance satisfactory
to SunTrust and the SunTrust Conduit.

 

17.   An executed and filed amendment to the Articles of Organization of Seller,
in form and substance satisfactory to the Agent and each Purchaser Agent.

 

Sch. B-7



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

TABLE OF CONTENTS

 

                  Page


--------------------------------------------------------------------------------

ARTICLE I          PURCHASE ARRANGEMENTS    3         Section 1.1    Purchase
Facility    3         Section 1.2    Increases    4         Section 1.3   
[Intentionally Omitted].    5         Section 1.4    Payment Requirements    5
ARTICLE II          PAYMENTS AND COLLECTIONS    6         Section 2.1   
Payments    6         Section 2.2    Collections Prior to Amortization    6    
    Section 2.3    Collections Following Amortization.    8         Section 2.4
   Ratable Payments    9         Section 2.5    Payment Rescission    10        
Section 2.6    Maximum Purchaser Interests    10 ARTICLE III          CONDUIT
FUNDING    11         Section 3.1    CP Costs    11         Section 3.2    CP
Costs Payments    11         Section 3.3    Calculation of CP Costs    11
ARTICLE IV          FINANCIAL INSTITUTION FUNDING    12         Section 4.1   
Financial Institution Funding    12         Section 4.2    Financial Institution
Yield Payments    12         Section 4.3    Selection and Continuation of
Tranche Periods    12         Section 4.4    Financial Institution Discount
Rates    13         Section 4.5    Suspension of the LIBO Rate    13        
Section 4.6    Extension of Liquidity Termination Date    14 ARTICLE V         
REPRESENTATIONS AND WARRANTIES    16         Section 5.1    Representations and
Warranties of the Seller Parties    16         Section 5.2    Financial
Institution Representations and Warranties    21 ARTICLE VI          CONDITIONS
OF PURCHASES    21         Section 6.1    Conditions Precedent to Initial
Incremental Purchase    21         Section 6.2    Conditions Precedent to All
Purchases.    22

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE VII               COVENANTS    23         Section 7.1    Affirmative
Covenants of The Seller Parties    23         Section 7.2    Negative Covenants
of The Seller Parties    32 ARTICLE VIII               ADMINISTRATION AND
COLLECTION    34         Section 8.1    Designation of Servicer    35        
Section 8.2    Duties of Servicer    35         Section 8.3    Collection
Notices    37         Section 8.4    Responsibilities of Seller    37        
Section 8.5    Reports    38         Section 8.6    Servicing Fees    38 ARTICLE
IX               AMORTIZATION EVENTS    38         Section 9.1    Amortization
Events    38         Section 9.2    Remedies    41 ARTICLE X              
INDEMNIFICATION    42         Section 10.1    Indemnities by The Seller Parties
   42         Section 10.2    Increased Cost and Reduced Return    45        
Section 10.3    Other Costs and Expenses    46         Section 10.4   
Allocations    46 ARTICLE XI               THE AGENT    47         Section 11.1
   Authorization and Action    47         Section 11.2    Delegation of Duties
   47         Section 11.3    Exculpatory Provisions    47         Section 11.4
   Reliance by Agent    48         Section 11.5    Non-Reliance on Agent and
Other Purchasers    48         Section 11.6    Reimbursement and Indemnification
   49         Section 11.7    Agent in its Individual Capacity    49        
Section 11.8    Successor Agent    49 ARTICLE XII               ASSIGNMENTS;
PARTICIPATIONS    50         Section 12.1    Assignments    50         Section
12.2    Participations    51

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE XIII               PURCHASER AGENTS    52         Section 13.1   
Purchaser Agents    52     ARTICLE XIV          MISCELLANEOUS        52        
Section 14.1    Waivers and Amendments    52         Section 14.2    Notices   
54         Section 14.3    Ratable Payments    54         Section 14.4   
Protection of Ownership Interests of the Purchasers    54         Section 14.5
   Confidentiality    55         Section 14.6    Bankruptcy Petition    56      
  Section 14.7    Limitation of Liability    56         Section 14.8    CHOICE
OF LAW    56         Section 14.9    CONSENT TO JURISDICTION    56        
Section 14.10    WAIVER OF JURY TRIAL    57         Section 14.11   
Integration; Binding Effect; Survival of Terms    57         Section 14.12   
Counterparts; Severability; Section References    58         Section 14.13   
Bank One Roles    58         Section 14.14    Characterization    59        
Section 14.15    Excess Funds    59         Section 14.16    Assignment of Bank
One Conduit’s Interests under the Original Agreement    60         Section 14.17
   Confirmation and Ratification of Terms    60

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Exhibits and Schedules

 

       Exhibit I    Definitions Exhibit II    Form of Purchase Notice Exhibit
III    Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s) Exhibit IV    Names of Collection Banks;
Collection Accounts Exhibit V    Form of Compliance Certificate Exhibit VI   
Form of Collection Account Agreement Exhibit VII    Form of Assignment Agreement
Exhibit VIII    Credit and Collection Policy Exhibit IX    Form of Contract(s)
Exhibit X    Form of Monthly Report Exhibit XI    Form of Performance
Undertaking Exhibit XII    Form of Postal Notice Schedule A    Commitments,
Payment Addresses, Conduit Purchase Limits, Purchaser Agents and Related
Financial Institutions Schedule B    Closing Documents

 

iv